Exhibit 10.38

 

AMENDMENT AND RESTATEMENT OF

THE HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II


--------------------------------------------------------------------------------


AMENDMENT AND RESTATEMENT OF
THE HARRAH’S ENTERTAINMENT, INC.
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE ONE PREAMBLE

 

1

ARTICLE TWO DEFINITIONS

 

1

 

2.1

“Account” or “Accounts”

 

1

 

2.2

“Affiliate”

 

1

 

2.3

“Beneficiary”

 

2

 

2.4

“Board”

 

2

 

2.5

“Bonus”

 

2

 

2.5A

“Caesars Company Contribution Account”

 

2

 

2.5B

“Caesars Participant”

 

2

 

2.5C

“Caesars Plan”

 

2

 

2.5D

“Caesars Plan Transfer Date”

 

2

 

2.6

“Change of Control”

 

2

 

2.7

“Code”

 

4

 

2.8

“Company”

 

4

 

2.9

“Compensation”

 

4

 

2.10

“Deferral Contribution”

 

4

 

2.11

“Deferral Contribution Account”

 

4

 

2.12

“Deferral Period”

 

4

 

2.13

“Disability”

 

5

 

2.14

“Discretionary Contribution”

 

5

 

2.15

“Discretionary Contribution Account”

 

5

 

2.16

“Distribution Year”

 

5

 

2.17

“EDCP Committee”

 

5

 

2.18

“EDCP Investment Committee”

 

5

 

2.19

“Effective Date”

 

5

 

2.20

“Employee”

 

5

 

2.21

“Employer”

 

5

 

2.22

“ERISA”

 

5

 


--------------------------------------------------------------------------------




 

 

 

 

Page

 

2.23

“401(k) Compensation”

 

5

 

2.24

“401(k) Contributions”

 

6

 

2.25

“401(k) Matchable Deferrals”

 

6

 

2.26

“401(k) Matching Contributions”

 

6

 

2.26A

“Harrah’s ESSP”

 

6

 

2.26B

“Harrah’s ESSP Participant”

 

6

 

2.26C

“Harrah’s ESSP First Transfer Date”

 

6

 

2.26D

“Harrah’s Second Transfer Date”

 

6

 

2.27

“HRC”

 

6

 

2.28

“Investment Fund”

 

6

 

2.29

“Matching Contribution”

 

6

 

2.30

“Matching Contribution Account”

 

6

 

2.31

“Matching Formula”

 

7

 

2.32

“Matching Limit”

 

7

 

2.33

“Participant”

 

7

 

2.34

“Participation Agreement”

 

7

 

2.35

“Plan”

 

7

 

2.36

“Salary”

 

7

 

2.37

“Savings and Retirement Plan”

 

7

 

2.38

“Separation from Service”

 

8

 

2.39

“Specified Employee”

 

8

 

2.39A

“Transferred Caesars Accounts”

 

8

 

2.39B

“Transferred Caesars Company Contribution Account”

 

8

 

2.39C

“Transferred Caesars Deferral Account”

 

8

 

2.39D

“Transferred Harah’s ESSP Accounts”

 

8

 

2.39E

“Transferred Harrah’s ESSP Deferral Contribution Account”

 

8

 

2.39F

“Transferred Harrah’s ESSP Matching Contribution Account”

 

9

 

ii


--------------------------------------------------------------------------------




 

 

 

 

Page

 

2.40

“Trust”

 

9

 

2.41

“Trust Agreement”

 

9

 

2.42

“Trust Fund”

 

9

 

2.43

“Trustee”

 

9

 

2.44

“Valuation Date”

 

9

 

2.45

“Years of Vesting Service”

 

9

ARTICLE THREE ELIGIBILITY

 

9

 

3.1

Selection of Participants

 

9

 

3.2

Participation Agreement

 

12

 

3.3

Discontinuance of Participation

 

13

 

3.4

Reemployment

 

14

 

3.5

Adoption by Affiliates

 

14

ARTICLE FOUR CONTRIBUTIONS

 

14

 

4.1

Participant Contributions.

 

14

 

4.2

Matching Contributions.

 

15

 

4.3

Change or Suspension of Contributions

 

18

 

4.4

Discretionary Contributions

 

19

 

4.5

2005 Contributions under the Caesars Plan.

 

20

 

4.6

Second Enhancement Contributions

 

20

 

4.7

Transfers from Caesars Plan.

 

21

 

4.8

Transfers from Harrah’s ESSP.

 

22

ARTICLE FIVE WITHDRAWALS UPON UNFORESEEABLE EMERGENCY

 

24

 

5.1

Unforeseeable Emergency Withdrawals.

 

24

 

5.2

Account Adjustments

 

25

ARTICLE SIX CREDITING OF CONTRIBUTIONS AND INCOME

 

25

 

6.1

Account Allocations

 

25

 

6.2

Subaccounts

 

25

 

iii


--------------------------------------------------------------------------------




 

 

 

 

Page

 

6.3

Hypothetical Investment Funds

 

25

 

6.4

Investment Direction

 

25

 

6.5

Rate of Return

 

26

 

6.6

Application to Beneficiaries

 

26

 

6.7

EDCP Investment Committee

 

26

ARTICLE SEVEN VESTING

 

27

 

7.1

Vesting of Accounts

 

27

 

7.2

Changes in Vesting Schedule

 

31

ARTICLE EIGHT DISTRIBUTION ELECTIONS; PAYMENT OF BENEFITS

 

31

 

8.1

Distribution Elections

 

31

 

8.2

Changes of Distribution Year Election

 

34

 

8.3

Time of Payment

 

36

 

8.4

Form of Payments

 

37

 

8.5

Beneficiary Designations

 

38

 

8.6

Prohibition on Acceleration of Distributions

 

39

 

8.7

Withholding and Payroll Taxes

 

39

ARTICLE NINE ADMINISTRATION OF THE PLAN

 

39

 

9.1

Adoption of Trust

 

39

 

9.2

Powers of the EDCP Committee

 

40

 

9.3

Creation of Committee

 

40

 

9.4

Appointment of Agents

 

40

 

9.5

Majority Vote and Execution of Instruments

 

41

 

9.6

Allocation of Responsibilities

 

41

 

9.7

Conflict of Interest

 

41

 

9.8

Indemnification

 

41

 

9.9

Action Taken by Employer

 

41

 

9.10

Discretionary Authority

 

41

 

iv


--------------------------------------------------------------------------------




 

 

 

 

Page

 

9.11

Participant Statements

 

41

 

9.12

Compliance with Section 409A of the Code

 

41

ARTICLE TEN CLAIMS REVIEW PROCEDURE

 

42

 

10.1

General

 

42

 

10.2

Benefit Determination

 

42

 

10.3

Appeals

 

43

 

10.4

Notice of Denials

 

44

ARTICLE ELEVEN LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY INCOMPETENT
DISTRIBUTEE

 

44

 

11.1

Anti-Alienation Clause

 

44

 

11.2

Permitted Arrangements

 

44

 

11.3

Payment to Minor or Incompetent

 

44

ARTICLE TWELVE AMENDMENT, MERGER AND TERMINATION

 

45

 

12.1

Amendment

 

45

 

12.2

Merger or Consolidation of Company

 

45

 

12.3

Termination of Plan or Discontinuance of Contributions

 

46

 

12.4

Continuation of Plan following a Change of Control

 

46

 

12.5

Limitation of Company’s Liability

 

46

 

12.6

Limitation on Distributions

 

46

ARTICLE THIRTEEN GENERAL PROVISIONS

 

47

 

13.1

Limitation of Rights

 

47

 

13.2

Construction

 

47

 

13.3

Status of Participants as Unsecured Creditors

 

47

 

13.4

Status of Trust Fund

 

47

 

13.5

Funding upon a Change of Control

 

47

 

13.6

Uniform Administration

 

47

 

13.7

Heirs and Successors

 

48

 

13.8

Elecronic Administration

 

48

 

v


--------------------------------------------------------------------------------


 

AMENDMENT AND RESTATEMENT OF
THE HARRAH’S ENTERTAINMENT, INC.
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

ARTICLE ONE
PREAMBLE

HARRAH’S ENTERTAINMENT, INC., a Delaware corporation (the “Company”), previously
adopted this Harrah’s Entertainment, Inc. Executive Supplemental Savings Plan II
(the “Plan”), effective as of January 1, 2005, in order to provide key
executives and senior management employees with an opportunity and incentive to
save for retirement and other purposes.

The purpose of this Plan is to provide a select group of management or highly
compensated employees of the Company and certain of its affiliates with the
opportunity to defer a portion of their compensation and to receive
contributions from their employers.  As a result, the Plan is intended to be a
“top hat plan,” exempt from certain requirements of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), pursuant to Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.  This Plan is not intended to qualify for
favorable tax treatment pursuant to Section 401(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), or any successor section or statute.  This
Plan is intended to comply with the requirements of Section 409A(a)(2), (3) and
(4) of the Code.

The Plan was subsequently amended by the First and Second Amendments to the
Plan.  The Company has adopted this Amendment and Restatement of the Plan,
effective as of January 1, 2005 (except as otherwise provided in Exhibit A
attached hereto).  This Amendment and Restatement of the Plan incorporates the
Plan and the First and Second Amendments to the Plan and constitutes a complete
amendment, restatement and continuation of the Plan.

ARTICLE TWO
DEFINITIONS

When a word or phrase appears in this Plan with the initial letter capitalized,
and the word or phrase does not begin a sentence, the word or phrase shall
generally be a term defined in this Article Two or in the Preamble.  The
following words and phrases used in the Plan with the initial letter capitalized
shall have the meanings set forth in this Article Two, unless a clearly
different meaning is required by the context in which the word or phrase is
used:

2.1          “Account” or “Accounts” means the accounts which may be maintained
by the EDCP Committee to reflect the interest of a Participant or the
Beneficiary of a deceased Participant under the Plan.

2.2          “Affiliate” means:  (a) a corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as is the Company, (b) any other trade or business (whether or not
incorporated) controlling, controlled by, or under common control (within the
meaning of Section 414(c) of the Code) with the Company, and (c) any other
corporation, partnership, or other organization which is a member of an
affiliated


--------------------------------------------------------------------------------




 

service group (within the meaning of Section 414(m) of the Code) with the
Company or which is otherwise required to be aggregated with the Company
pursuant to Section 414(o) of the Code.

2.3          “Beneficiary” means the person or trust that a Participant, in his
or her most recent written designation filed with the EDCP Committee, shall have
designated to receive his or her benefit under the Plan in the event of his or
her death or, if applicable, the person or entity determined in accordance with
Section 8.5 (Beneficiary Designations).

2.4          “Board” means the Board of Directors of the Company.

2.5          “Bonus” means the incentive payment or payments earned by a
Participant during a Deferral Period pursuant to the Company’s Annual Management
Bonus Plan, the Company’s Senior Executive Incentive Plan, the Company’s Player
Development Bonus Program and/or the Horseshoe Gaming Holding Corp. 2004 Annual
Bonus Incentive Plan, as such plans may be amended from time to time, and those
short-term cash incentive plans that are approved by the EDCP Committee or its
delegate, the Senior Vice President of Human Resources of the Company.

2.5A       “Caesars Company Contribution Account” means the Account maintained
to record the amounts that otherwise would be credited to a Caesars
Participant’s “Company Contribution Account” under the Caesars Plan, determined
in accordance with Section 4.5(c) (Caesars Matching Contributions), on behalf of
such Caesars Participant, as adjusted to reflect the rate of return on the
hypothetical Investment Funds selected by the Caesars Participant in accordance
with Section 6.4 (Investment Direction) and other credits or charges in
accordance with this Plan.  A Caesars Participant’s Caesars Company Contribution
Account shall be divided into subaccounts as determined by the EDCP Committee.

2.5B       “Caesars Participant” means:

(a)           an Employee who is a “Participant” (as defined in the Caesars
Plan) and becomes a Participant in accordance with Section 3.1(e)(1), or

(b)           any other “Participant” (as defined in the Caesars Plan) or former
“Participant” who has an “Account” (as defined in the Caesars Plan) or
“Accounts” under the Caesars Plan, effective as of the Caesars Plan Transfer
Date.

2.5C       “Caesars Plan” means the Park Place Entertainment Corporation
Executive Deferred Compensation Plan, as amended.

2.5D       “Caesars Plan Transfer Date” means August 1, 2006.

2.6          “Change of Control” means and includes each of the following events
or transactions described in subsection (a), (b), (c) or (d):

(a)           the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules thereunder)
of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote

2


--------------------------------------------------------------------------------




 

generally in the election of directors (“voting securities”) of the Company that
represent twenty-five percent (25%) or more of the combined voting power of the
Company’s then outstanding voting securities, other than

(1)           an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or

(2)           an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or

(3)           an acquisition of voting securities pursuant to a transaction
described in subsection (c) below that would not be a Change of Control under
subsection (c);

Notwithstanding the foregoing, neither of the following events shall constitute
an “acquisition” by any person or group for purposes of this subsection (a):  an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding voting securities by
reason of share acquisitions by the Company as described above and shall, after
such share acquisitions by the Company, become the beneficial owner of any
additional voting securities of the Company, then such acquisition shall
constitute a Change of Control; or

(b)           during any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in
subsection (a) or (c)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c)           the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of a merger, consolidation, reorganization, or business combination, or a sale
or other disposition of all or substantially all of the Company’s assets, or the
acquisition of assets or stock of another entity, in each case other than a
transaction

(1)           which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining

3


--------------------------------------------------------------------------------




 

outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

(2)           after which no person or group beneficially owns voting securities
representing twenty-five percent (25%) or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this paragraph (2) as beneficially owning twenty-five
percent (25%) or more of combined voting power of the Successor Entity solely as
a result of the voting power held in the Company prior to the consummation of
the transaction; or

(d)           the Company’s stockholders approve a liquidation or dissolution of
the Company.

The HRC shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a “Change of Control” has occurred
pursuant to the above definition, and the date of the occurrence of such “Change
of Control” and any incidental matters relating thereto.

2.7          “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

2.8          “Company” means Harrah’s Entertainment, Inc., a Delaware
corporation.

2.9          “Compensation” means, for each Deferral Period, the total Salary
earned to the Participant and the Bonus earned by the Participant.

2.10        “Deferral Contribution” means a contribution by a Participant
pursuant to Section 4.1 (Participant Contributions) of this Plan.

2.11        “Deferral Contribution Account” means the Account maintained to
record the Deferral Contributions made by a Participant pursuant to Section 4.1
(Participant Contributions) (and, in the case of a Caesars Participant, the
deferral contributions made under Sections 4.5(a) and (b) (Caesars Base
Compensation Deferral Contributions and Caesars Bonus Deferral Contributions))
as adjusted to reflect the rate of return on the hypothetical Investment Funds
selected by the Participant in accordance with Section 6.4 (Investment
Direction) and other credits or charges in accordance with this Plan.  A
Participant’s Deferral Contribution Account shall be divided into subaccounts as
determined by the EDCP Committee.

2.12        “Deferral Period” means, the twelve (12) month period beginning on
each January 1 and ending on the next following December 31.  The initial
Deferral Period shall commence as of the Effective Date and shall end on the
next following December 31.

4


--------------------------------------------------------------------------------




 

2.13        “Disability” means, for purposes of this Plan, that the Participant
qualifies to receive long term disability payments under the Employer’s long
term disability insurance program, as it may be amended from time to time.

2.14        “Discretionary Contribution” means an Employer contribution
determined in accordance with Section 4.4 (Discretionary Contributions) of this
Plan, which may, in the discretion of the Employer, be transferred to the Trust.

2.15        “Discretionary Contribution Account” means the Account maintained to
record the Discretionary Contributions calculated in accordance with Section 4.4
(Discretionary Contributions) on behalf of a Participant, as adjusted to reflect
the rate of return on the hypothetical Investment Funds selected by the
Participant in accordance with Section 6.4 (Investment Direction) and other
credits or charges in accordance with this Plan.  A Participant’s Discretionary
Contribution Account shall be divided into subaccounts as determined by the EDCP
Committee.

2.16        “Distribution Year” means the calendar year selected by a
Participant for purposes of distributions from the subaccounts of such
Participant’s Accounts for a Deferral Period.

2.17        “EDCP Committee” means the committee designated in accordance with
Section 9.3 (Creation of Committee) to carry out the administrative
responsibilities under the Plan.

2.18        “EDCP Investment Committee” means the committee that has the
responsibility for selecting and monitoring performance of the Investment Funds.

2.19        “Effective Date” means January 1, 2005.  With respect to each
Affiliate that adopts this Plan after January 1, 2005, the term “Effective Date”
means the date designated by the adopting Affiliate.

2.20        “Employee” means any individual classified by an Employer as a
common law employee of the Employer.  For this purpose, the classification that
is relevant is the classification in which such individual is placed by the
Employer for purposes of this Plan and the classification of such individual for
any other purpose (e.g., employment tax or withholding purposes) shall be
irrelevant.  If an individual is characterized as a common law employee of the
Employer by a governmental agency or court but not by the Employer, such
individual shall be treated as an employee who has not been designated for
participation in this Plan.

2.21        “Employer” means the Company and any Affiliate that has adopted this
Plan pursuant to Section 3.5 (Adoption by Affiliates).

2.22        “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

2.23        “401(k) Compensation” means, with respect to a Participant, such
Participant’s compensation (as defined in the Savings and Retirement Plan) for
purposes of determining the

5


--------------------------------------------------------------------------------




 

Employer’s matching contribution (if any) for such Participant under the Savings
and Retirement Plan.

2.24        “401(k) Contributions” means a Participant’s “elective
contributions,” as defined in Treasury Regulation Section 1.401(k)-1(g)(3), made
to the Savings and Retirement Plan in which such Participant is a participant.

2.25        “401(k) Matchable Deferrals” means, with respect to a Participant,
such Participant’s assumed 401(k) Contributions subject to the Employer’s
matching contribution under the Savings and Retirement Plan, which shall equal:

(a)           the Matching Limit, multiplied by

(b)           such Participant’s 401(k) Compensation.

A Participant’s “401(k) Matchable Deferrals” for a Deferral Period shall be
determined without regard to such Participant’s actual 401(k) Contributions for
such Deferral Period.

2.26        “401(k) Matching Contributions” means, with respect to a
Participant, the Employer’s matching contributions assumed to be made for such
Participant under the Savings and Retirement Plan, determined under the Matching
Formula, based on such Participant’s 401(k) Matchable Deferrals. A Participant’s
“401(k) Matching Contributions” for a Deferral Period shall be determined
without regard to the Employer’s actual matching contributions made for such
Participant for such Deferral Period.

2.26A     “Harrah’s ESSP” means the Harrah’s Entertainment, Inc. Executive
Supplemental Savings Plan, as amended.

2.26B     “Harrah’s ESSP Participant” means a “Participant” in the Harrah’s
ESSP.

2.26C     “Harrah’s ESSP First Transfer Date” means January 1, 2005.

2.26D     “Harrah’s ESSP Second Transfer Date” means January 1, 2006.

2.27        “HRC” means the Human Resources Committee of the Board.

2.28        “Investment Fund” means the hypothetical investment fund or funds
established by the EDCP Investment Committee pursuant to Section 6.4 
(Investment Direction).

2.29        “Matching Contribution” means an Employer contribution calculated in
accordance with Section 4.2 (Matching Contributions) of this Plan, which may, in
the discretion of the Employer, be transferred to the Trust.

2.30        “Matching Contribution Account” means the Account maintained to
record the Matching Contributions calculated in accordance with Section 4.2
(Matching Contributions) on behalf of a Participant, as adjusted to reflect the
rate of return on the hypothetical Investment Funds selected by the Participant
in accordance with Section 6.4 (Investment Direction) and

6


--------------------------------------------------------------------------------




 

other credits or charges in accordance with this Plan.  A Participant’s Matching
Contribution Account shall be divided into subaccounts as determined by the EDCP
Committee.

2.31        “Matching Formula” means, with respect to a Participant, the formula
under which matching contributions in the Savings and Retirement Plan under
which such Participant is eligible to make contributions are determined for such
Participant, determined without regard to any limitations on such matching
contributions under Section 401(m) or 415 of the Code, or any limitation of
compensation taken into account in determining such matching contributions under
Section 401(a)(17) of the Code.  The “Matching Formula” for a Participant for a
Deferral Period shall be determined as of the first day of such Deferral Period
(or, if such Participant first becomes eligible to participate in the Plan
during such Deferral Period, the date as of which he or she first becomes
eligible to participate).

2.32        “Matching Limit” means, with respect to a Participant, the maximum
designated percentage of 401(k) Compensation of such Participant that, if
contributed by such Participant to the Savings and Retirement Plan, is eligible
for a matching contribution under the Matching Formula of the Savings and
Retirement Plan under which such Participant is eligible to make contributions.

2.33        “Participant” means any Employee who has been selected for
participation in the Plan.  The term “Participant” also shall include former
Participants whose benefits under the Plan have not been fully distributed
pursuant to the provisions of the Plan.  The term “Participant” shall also
include:  (a) with respect to Transferred Harrah’s ESSP Accounts, a Harrah’s
ESSP Participant, (b) a Caesars Participant described in Section 2.5B(a), and
(c) with respect to Transferred Caesars Accounts, a Caesars Participant
described in Section 2.5B(b).

2.34        “Participation Agreement” means the agreement to defer Salary and/or
Bonus submitted by a Participant to the EDCP Committee in accordance with
Section 3.2 (Participation Agreement).  The term “Participation Agreement” shall
also include the agreement of a Caesars Participant in accordance with Section
3.2(b).  Such agreement shall be in written or electronic form, as determined by
the EDCP Committee.

2.35        “Plan” means this Harrah’s Entertainment, Inc. Executive
Supplemental Savings Plan II, as it may be amended from time to time.

2.36        “Salary” means the annual base salary earned by the Participant from
the Employer during the Deferral Period, before reduction for amounts deferred
pursuant to this Plan, the Savings and Retirement Plan, any plan maintained
under Section 125 of the Code or any other plan maintained by the Company or an
Employer.  Salary does not include expense reimbursements, salary continuation
payments except as otherwise provided by an employment agreement or separation
agreement, or any form of non-cash compensation and benefits.

2.37        “Savings and Retirement Plan” means the Harrah’s Entertainment, Inc.
Savings and Retirement Plan, as it may be amended from time to time, the
Horseshoe Gaming Holding Corp. 401(k) Plan, as it may be amended from time to
time, and such other profit-sharing plans qualified under Sections 401(a) and
401(k) of the Code that are maintained by an Employer and designated from time
to time by the EDCP Committee.  For purposes of the Plan, with respect to

7


--------------------------------------------------------------------------------




 

any Participant, “Savings and Retirement Plan” shall mean, for the Deferral
Period or any portion thereof, the plan to which such Participant is eligible to
make elective deferral contributions during such Deferral Period or portion
thereof; provided, however, for purposes of Sections 4.2(c)(1)(C) and
4.2(c)(2)(C), the “Savings and Retirement Plan” shall mean the Harrah’s
Entertainment, Inc. Savings and Retirement Plan, as it may be amended from time
to time (without regard to whether the Caesars Participant is eligible to make
elective deferral contributions under the Harrah’s Entertainment, Inc. Savings
and Retirement Plan).

2.38        “Separation from Service” of a Participant means his or her
“separation from service,” with respect to the Company and the Affiliates,
within the meaning of Section 409A(a)(2)(A)(i) of the Code, as determined by the
Secretary of the Treasury.  The HRC shall have full and final authority, which
shall be exercised in its discretion, to determine conclusively whether a
Participant has had a “Separation from Service,” and the date of such
“Separation from Service.”

2.39        “Specified Employee” means, with respect to the Company and the
Affiliates, a “key employee,” as defined in Section 416(i) of the Code
(determined without regard to paragraph (5) thereof) of the corporation, if any
stock in such corporation is publicly traded on an established securities market
or otherwise, within the meaning of Section 409A(a)(2)(B)(i) of the Code and the
Treasury Regulations thereunder.

2.39A     “Transferred Caesars Accounts” means a Caesars Participant’s
Transferred Caesars Company Contribution Account and Transferred Caesars
Deferral Account.

2.39B     “Transferred Caesars Company Contribution Account” means the Account
maintained to record the amounts transferred from the Caesars Plan, which are
described in Section 4.7(d) and (e), as adjusted to reflect the rate of return
on the hypothetical Investment Funds selected by the Caesars Participant in
accordance with Section 6.4 (Investment Direction) and other credits or charges
in accordance with this Plan.  A Caesars Participant’s Transferred Caesars
Company Contribution Account shall be divided into subaccounts as determined by
the EDCP Committee.

2.39C     “Transferred Caesars Deferral Account” means the Account maintained to
record the amounts transferred from the Caesars Plan, which are described in
Section 4.7(b) and (c), as adjusted to reflect the rate of return on the
hypothetical Investment Funds selected by the Caesars Participant in accordance
with Section 6.4 (Investment Direction) and other credits or charges in
accordance with accordance with this Plan.  A Caesars Participant’s Transferred
Caesars Deferral Account shall be divided into subaccounts as determined by the
EDCP Committee.

2.39D     “Transferred Harrah’s ESSP Accounts” means a Harrah’s ESSP
Participant’s Transferred Harrah’s ESSP Deferral Contribution Account and
Transferred Harrah’s ESSP Matching Contribution Account.

2.39E      “Transferred Harrah’s ESSP Deferral Contribution Account” means the
Account maintained to record the amounts credited pursuant to Section 4.6, and
the amounts transferred from the Harrah’s ESSP, which are described in Section
4.8(b), as adjusted to reflect

8


--------------------------------------------------------------------------------




 

the rate of return on the hypothetical Investment Funds selected by the Harrah’s
ESSP Participant in accordance with Section 6.4 (Investment Direction) and other
credits or charges in accordance with this Plan.  A Harrah’s ESSP Participant’s
Transferred ESSP Deferral Contribution Account shall be divided into subaccounts
as determined by the EDCP Committee.

2.39F      “Transferred Harrah’s ESSP Matching Contribution Account” means the
Account maintained to record the amounts transferred from the Harrah’s ESSP,
which are described in Section 4.8(c), as adjusted to reflect the rate of return
on the hypothetical Investment Funds selected by the Harrah’s ESSP Participant
in accordance with Section 6.4 (Investment Direction) and other credits or
charges in accordance with this Plan.  A Harrah’s ESSP Participant’s Transferred
Harrah’s ESSP Matching Contribution Account shall be divided into subaccounts as
determined by the EDCP Committee.

2.40        “Trust” means the trust established under the Trust Agreement.

2.41        “Trust Agreement” means that certain trust agreement established
pursuant to the Plan between the Company and the Trustee or any trust agreement
hereafter established, the provisions of which are incorporated herein by
reference.

2.42        “Trust Fund” means all assets of whatsoever kind or nature held from
time to time by the Trustee pursuant to the Trust Agreement and forming a part
of this Plan, without distinction as to income and principal and without regard
to source, i.e., Employer or Participant contributions or earnings.

2.43        “Trustee” means the Trustee under the Trust Agreement.

2.44        “Valuation Date” means the date for valuing the hypothetical
Investment Funds maintained under the Plan, which shall be each business day of
the Deferral Period.

2.45        “Years of Vesting Service” means the years of service credited to an
individual for vesting purposes under the Savings and Retirement Plan,
determined in accordance with all applicable provisions of the Savings and
Retirement Plan.

ARTICLE THREE
ELIGIBILITY

3.1          Selection of Participants.

(a)           General.  For purposes of Title I of ERISA, the Plan is intended
to be an unfunded plan of deferred compensation covering a select group of
management or highly compensated employees of an Employer, within the meaning of
Sections 201(1), 301(a)(3) and 401(a)(1) of ERISA.  As a result, participation
in the Plan shall be limited to Employees employed in a position classified by
the Company as a Director-level position or above, and any other Employees
employed by an Employer who are selected for participation in the Plan by the
EDCP Committee.  To further ensure compliance with the ERISA participation
requirements applicable to this Plan, the Company, in the exercise of its
discretion, may exclude from participation in the Plan an individual who

9


--------------------------------------------------------------------------------




 

otherwise meets the requirements this Section 3.1(a) for any reason, or for no
reason, as the Company deems to be appropriate.

(b)           Eligibility Date.  An Employee who, as of the Effective Date, is
employed in a position classified by the Company as a Director-level position or
above, or has been selected for participation in the Plan by the EDCP Committee,
shall become eligible to participate in the Plan as of the Effective Date.  Any
other Employee shall become eligible to participate in the Plan as of the first
day of the Deferral Period on or next following the date on which such Employee
is employed in a position classified by the Company as a Director level position
or above (or as of such earlier or later date as is designated by the EDCP
Committee), or if such Employee is selected for participation in the Plan by the
EDCP Committee, the date of participation designated by the EDCP Committee.  The
date as of which an Employee first becomes eligible to participate in the Plan
shall be referred to as such Employee’s “Eligibility Date.”

(c)           Entry into Plan.

(1)           Entry on Effective Date.  An Employee who is eligible to
participate in the Plan as of the Effective Date shall enter the Plan as of the
Effective Date.  If such Participant’s initial Participation Agreement is
completed and delivered to the EDCP Committee prior to the Effective Date, the
Participant’s Deferral Contributions shall be determined with reference to
Compensation earned on or after the Effective Date.

(2)           Entry after Effective Date.  Except as provided in paragraph (3),
if a Participant becomes eligible to participate in the Plan after the Effective
Date, such Participant may elect to begin Plan participation as of the first day
of any subsequent Deferral Period.  Such Participant shall complete and deliver
his or her Participation Agreement in accordance with the rules and procedures
adopted by the EDCP Committee for such purpose on or before the first day of
such Deferral Period, and such Participant’s Deferral Contributions shall be
determined with reference to Compensation earned on or after the first day of
such Deferral Period.

(3)           Exception to Entry Requirement.  If a Participant first becomes
eligible to participate in the Plan after the Effective Date, such Participant
may elect to begin Plan participation during a Deferral Period, if such
Participant elects to begin Plan participation within thirty (30) days after his
or her Eligibility Date.  Such Participant shall complete and deliver his or her
Participation Agreement in accordance with the rules and procedures adopted by
the EDCP Committee for such purpose within thirty (30) days after his or her
Eligibility Date, and such Participation Agreement shall be effective as of such
date following completion and delivery as is determined by the EDCP Committee. 
Such Participation Agreement shall apply only with respect to such Participant’s
Salary earned on or after the first day of the first full payroll period in the
Deferral Period following the effective date of such Participation Agreement,
and that portion of the Bonus earned during the portion of the Deferral Period
commencing on the effective date of such Participation Agreement, as determined
by the EDCP Committee.

10


--------------------------------------------------------------------------------




 

(4)           Exception for Administrative Error.

(A)          Notwithstanding Section 3.1(c)(1), in the event that an Employee
who is eligible to participate in the Plan as of the Effective Date was not
afforded an opportunity to submit a Participation Agreement prior to the
Effective Date due to administrative or clerical error, such Employee may
complete and deliver a Participation Agreement to the EDCP Committee on or
before March 15, 2005, and such Employee shall enter the Plan as of the date of
the delivery of such Participation Agreement to the EDCP Committee.  The
Participant’s Deferral Contributions shall be determined with reference to
Compensation earned on or after the Effective Date to the extent payable after
the date of such Participant’s entry into the Plan.

(B)          Notwithstanding Section 3.1(c)(1), in the event that an Employee
who is eligible to participate in the Plan as of the Effective Date failed to
provide a confirmed electronic Participation Agreement prior to the Effective
Date, such Employee may complete and deliver a Participation Agreement to the
EDCP Committee, in written or electronic form, on or before March 15, 2005, and
such Employee shall enter the Plan as of the date of the delivery of such
Participation Agreement to the EDCP Committee.  The Participant’s Deferral
Contributions shall be determined with reference to Compensation earned on or
after the Effective Date to the extent payable after the date of such
Participant’s entry into the Plan.

(d)           No Waiting Periods.  A Participant need not complete any
particular period of service in order to be eligible to make Deferral
Contributions or to receive Discretionary Contributions.  Except as otherwise
provided in Section 4.2(c), in order to receive Matching Contributions for a
Deferral Period, however, a Participant also must be eligible to receive
matching contributions under the Savings and Retirement Plan for that Deferral
Period, as determined in accordance with the provisions of the Savings and
Retirement Plan.

(e)           Participants in the Caesars Plan.

(1)           Eligibility Date.  An Employee who is a “Participant” in the
Caesars Plan as of the first day of the first payroll period for such Employee
beginning on or after July 1, 2005 shall become eligible to participate in the
Plan as of the first day of such payroll period.  Such an Employee shall be
referred to as “Caesars Participant.”

(2)           2005 Contributions for a Caesars Participant.  As provided in
Section 4.5, a Caesars Participant shall be eligible to participate in the Plan
with respect to the 2005 Deferral Period solely for purposes of the crediting
of:

(A)          the “Base Compensation” (as defined in the Caesars Plan) deferred
by such Caesars Participant under the Caesars Plan for any payroll period for
such Participant commencing on or after July 1, 2005 and before January 1, 2006,

11


--------------------------------------------------------------------------------




 

(B)          the “Bonus Compensation” (as defined in the Caesars Plan) earned
for services performed during 2005, and otherwise payable on or after July 1,
2005 and deferred by such Participant under the Caesars Plan,

(C)          the “Base Compensation Company Contribution Amounts” (as defined in
the Caesars Plan) with respect to any payroll period for such Caesars
Participant commencing on or after July 1, 2005 and before January 1, 2006, and

(D)          the “Bonus Compensation Company Contribution Amounts” (as defined
in the Caesars Plan), with respect to such Caesars Participant’s “Bonus
Compensation” (as defined in the Caesars Plan) earned for services performed
during 2005, and otherwise payable on or after July 1, 2005 and deferred by such
Caesars Participant under the Caesars Plan.

(3)           Other Deferrals and Matching Contributions Prohibited.  A Caesars
Participant shall not be eligible to make Deferral Contributions under Section
4.1 with respect to the 2005 Deferral Period, and shall not be eligible to
receive Matching Contribution credits under Section 4.2 with respect to the 2005
Deferral Period.  A Caesars Participant shall be eligible to receive
Discretionary Contribution credits (if any) under Section 4.4 with respect to
the 2005 Deferral Period, subject to such terms and conditions as are prescribed
by the Employer.

(4)           Eligibility for Subsequent Years.  A Caesars Participant shall be
eligible to make Deferral Contributions under Section 4.1, and shall be eligible
for Matching Contribution credits and Discretionary Contribution credits under
Sections 4.2 and 4.4, with respect to the 2006 Deferral Period and subsequent
Deferral Periods, subject to the terms and conditions thereof, if such Caesars
Participant satisfies the eligibility requirements of subsection (b).

3.2          Participation Agreement.

(a)           Content of Participation Agreement.

(1)           Authorization of Deferral Contributions.  A Participant shall
complete and deliver a Participation Agreement evidencing his or her election to
participate in the Plan with respect to a Deferral Period, in the manner and at
such time as the EDCP Committee shall require.  Except as otherwise provided in
Section 3.1(c)(3) (Selection of Participants – Entry into Plan – Exception to
Entry Requirement), a Participant must complete and deliver his or her
Participation Agreement with respect to the Deferral Period prior to such
Deferral Period.  In the Participation Agreement with respect to a Deferral
Period, the Participant shall select the amount or rate of his or her Deferral
Contributions and authorize the reduction of his or her Compensation in an
amount equal to his or her Deferral Contributions.  A Participant’s
Participation Agreement shall set forth such other information as the EDCP
Committee shall require.

 

12


--------------------------------------------------------------------------------


(2)           Distribution Elections.  A Participant shall make a Separation
from Service Election, or a Distribution Year Election, in his or her
Participation Agreement in accordance with Section 8.1 (Distribution Elections).

(3)           Subsequent Deferral Periods.  The Participation Agreement made by
the Participant for a Deferral Period shall apply to such Deferral Period, and
shall apply to each subsequent Deferral Period, except to the extent such
Participant completes and delivers a new Participation Agreement prior to the
first day of such Deferral Period, as follows:

(A)          such Participant’s election to defer such Participant’s Salary and
Bonus under Sections 4.1 (Participant Contributions) shall be effective for such
subsequent Deferral Period,

(B)          in the event such Participant made a Separation from Service
Election, such Participant’s Separation from Service Election (including the
form of distribution thereunder) shall be effective for such subsequent Deferral
Period, and

(C)          in the event such Participant made a Distribution Year Election,
such Distribution Year Election shall not be effective for such subsequent
Deferral Period, and such Participant shall be deemed to have made a Separation
from Service Election (and elected distribution in the form of a lump sum
payment) for such subsequent Deferral Period.

A Participant may, but shall not be required to, complete and deliver a
Participation Agreement for each Deferral Period.

(b)           Initial Participant Agreement for Caesars Participants.

(1)           Distribution Elections.  A Caesars Participant shall complete and
deliver a Participation Agreement evidencing his or her distribution election
with respect to the amounts credited to his or her Accounts under Section 4.5. 
A Caesars Participant must complete and deliver his or her Participation
Agreement with respect to the 2005 Deferral Period not later than June 30,
2005.  A Caesars Participant shall make a Separation from Service Election, or a
Distribution Year Election, in his or her Participation Agreement in accordance
with Section 8.1 (Distribution Elections).  A Caesars Participant’s
Participation Agreement shall set forth such other information as the EDCP
Committee shall require.

(2)           Other Deferrals and Matching Contributions Prohibited. 
Notwithstanding Sections 4.1 and 4.2, a Caesars Participant shall not be
eligible to elect to defer such Participant’s Salary or Bonus earned during the
2005 Deferral Period, and the Employer shall not make Matching Contributions on
behalf of a Caesars Participant with respect to the 2005 Deferral Period.

3.3          Discontinuance of Participation.  Once an Employee is designated as
a Participant, he or she shall continue as such for all future Deferral Periods
unless and until:  (a) the Participant terminates from employment with the
Employer and all Affiliates and receives a full distribution of his Accounts,
(b) is no longer categorized as an individual entitled to participate in the
Plan pursuant to Section 3.1 (Selection of Participants) above, or (c) the HRC

13


--------------------------------------------------------------------------------




specifically acts to discontinue the Participant’s participation.  The HRC may
discontinue a Participant’s participation in the Plan at any time for any or no
reason.  If a Participant’s participation is discontinued, the Participant shall
no longer be eligible to make Deferral Contributions and shall no longer be
eligible for Matching Contributions or Discretionary Contributions.  The
Participant shall not be entitled to receive a distribution, however, until the
occurrence of one of the events listed in Article Five (Withdrawals upon
Unforeseeable Emergency) or Article Eight (Distribution Elections; Payment of
Benefits).

3.4          Reemployment.  If a former Employee is rehired by an Employer and
is eligible to participate in the Plan, he or she shall reenter the Plan on the
first day of any Deferral Period commencing after the date he or she is rehired
in accordance with the provisions of Section 3.1 (Selection of Participants). 
Such Employee’s reentry into the Plan shall have no impact on any distributions
that have been made or are being made in accordance with Article Eight
(Distribution Elections; Payment of Benefits).  Any amounts previously forfeited
from the Participant’s Accounts pursuant to Section 7.1 (Vesting of Benefits)
shall not be restored or reinstated upon the Participant’s subsequent reentry
into the Plan.

3.5          Adoption by Affiliates.  Any Affiliate of the Company may adopt
this Plan with the approval of the EDCP Committee.  Any Affiliate that permits
an individual to make Deferral Contributions pursuant to Section 4.1
(Participant Contributions) shall be deemed to have adopted the Plan without any
further action.  The EDCP Committee’s acceptance of such Deferral Contributions
shall evidence the consent of the EDCP Committee to the adoption of the Plan by
the Affiliate.  Notwithstanding the foregoing, at the request of the EDCP
Committee, the Affiliate shall evidence its adoption of the Plan by an
appropriate resolution of its Board of Directors or in such other manner as may
be authorized by the EDCP Committee.  By adopting this Plan, the Affiliate shall
be deemed to have agreed to make the contributions called for by  Article Four
(Contributions), agreed to comply with all of the other terms and provisions of
this Plan, delegated to the EDCP Committee the power and responsibility to
administer this Plan with respect to the Affiliate’s employees, and delegated to
the Company the full power to amend or terminate this Plan with respect to the
Affiliate’s Employees.

ARTICLE FOUR
CONTRIBUTIONS

4.1          Participant Contributions.

(a)           Salary Deferral Contributions.  Subject to subsection (d), a
Participant may elect to defer any whole percentage of such Participant’s Salary
earned by him or her during the Deferral Period up to a maximum of seventy-five
percent (75%), or such other maximum amount as may be prescribed by the EDCP
Committee as the Salary Deferral Contribution limit for all Participants or
pursuant to subsection (c).

(b)           Bonus Deferral Contributions.  A Participant may elect to defer
any whole percentage of any Bonus earned by him or her during the Deferral
Period (which may be paid during the applicable Deferral Period or after the
close of the applicable Deferral Period), up to a maximum of ninety percent
(90%), or such other maximum amount as may be prescribed by

14


--------------------------------------------------------------------------------




the EDCP Committee as the Bonus Deferral Contribution limit for all Participants
or pursuant to subsection (c).

(c)           Excess Deferral Contributions.  The EDCP Committee may, in its
discretion, permit an individual Participant to make Deferral Contributions in
excess of the limitations set forth in or established in accordance with this
Section 4.1, or place additional restrictions on an individual Participant’s
Deferral Contributions, prior to the first day of the Deferral Period for which
such permission or additional limitation is to be effective.  All Deferral
Contributions under this Plan shall be made in accordance with such rules and
procedures regarding Participant deferrals as may be promulgated by the EDCP
Committee from time to time.  All Participant elections are subject to the
timing requirements set forth in Section 3.2 (Participation Agreement).

(d)           Mandatory Salary Deferral Contributions.  If a Participant is
required under the terms of such Participant’s employment agreement with the
Employer to defer that portion of such Participant’s Salary in excess of one
million dollars ($1,000,000) (or such other amount as specified in such
agreement), the portion of such Participant’s Salary earned during the Deferral
Period in excess of such amount shall be deferred pursuant to this subsection
(d).  The EDCP Committee shall determine the amount required to be deferred from
such Participant’s Salary for each pay period during the Deferral Period.  Such
Participant may elect to defer the remainder of his or her Salary in accordance
with subsection (a).

4.2          Matching Contributions.

(a)           Eligible Participants.  Subject to subsection (c), each Employer
shall make a Matching Contribution on behalf of each of its Participants who has
elected to make Salary Deferral Contributions during the Deferral Period under
Section 4.1 (Participant Contributions), and is eligible to receive a matching
contribution under the Savings and Retirement Plan, in accordance with
subsection (b).  No Matching Contributions shall be made with respect to Bonus
Deferral Contributions.  The Matching Contribution shall be credited to each
eligible Participant’s Matching Contribution Account as of the year-end
Valuation Date or date of termination.

(b)           Matching Contribution Formula.  The Matching Contribution for each
eligible Participant shall equal the excess (if any) of:

(1)           the matching contributions that would have been made for such
Participant under the Savings and Retirement Plan, determined under the Matching
Formula, based on the sum of

(A)          the Participant’s 401(k) Matchable Deferrals for the plan year of
the Savings and Retirement Plan coinciding with the Deferral Period, plus

(B)          the Participant’s Salary Deferral Contributions in the Deferral
Period,

up to the Matching Limit as applied to the Participant’s Salary, less

15


--------------------------------------------------------------------------------




(2)           the Participant’s 401(k) Matching Contributions for the plan year
of the Savings and Retirement Plan coinciding with such Deferral Period.

(c)           Special Matching Contributions for Caesars Participants.

(1)           Caesars Participants Eligible for Matching Contributions under the
Caesars Plan.  If a Caesars Participant was eligible to receive “Base
Compensation Company Contribution Amounts” (as defined in the Caesars Plan) and
“Bonus Compensation Company Contribution Amounts” (as defined in the Caesars
Plan) under the Caesars Plan effective as of June 13, 2005, an Employer shall
make special Matching Contributions on behalf of each such Caesars Participant
who has elected to make Deferral Contributions during the 2006 Deferral Period
under Section 4.1 (Participant Contributions), in accordance with this paragraph
(1).  Such special Matching Contributions shall be in lieu of the Matching
Contributions that otherwise would have been made by the Employer for such
Caesars Participant under subsections (a) and (b) for the 2006 Deferral Period. 
The special Matching Contributions under subparagraph (A) shall be credited to
an eligible Caesars Participant’s Caesars Company Contribution Account as soon
as practicable after the last day of each payroll period for such Salary, the
special Matching Contribution under subparagraph (B) shall be credited to an
eligible Caesars Participant’s Caesars Company Contribution Account as soon as
practicable after the day the Bonus otherwise would be payable, and the special
Matching Contribution under subparagraph (C) shall be credited to an eligible
Caesars Participant’s Matching Contribution Account as of the year-end Valuation
Date or date of termination.  The special Matching Contributions with respect to
a Caesars Participant for the 2006 Deferral Period shall be determined as
follows:

(A)          with respect to each payroll period for such Caesars Participant
commencing on or after January 1, 2006 and before June 13, 2006, such Employer
shall make a special Matching Contribution on behalf of such Caesars Participant
in an amount equal to 50% of the Caesars Participant’s Salary Deferral
Contributions for such payroll period, disregarding any such Salary Deferral
Contributions in excess of 10% of such Caesars Participant’s Salary for such
payroll period,

(B)            with respect to each Bonus of such Caesars Participant earned for
services performed in 2006, and payable on or after January 1, 2006 and before
June 13, 2006, such Employer shall make a special Matching Contribution on
behalf of such Caesars Participant in an amount equal to 50% of the Caesars
Participant’s Bonus Deferral Contributions, disregarding any such Bonus Deferral
Contributions in excess of 10% of such Caesars Participant’s Bonus, and

(C)          with respect to the payroll periods for such Caesars Participant
commencing on or after June 13, 2006 and before January 1, 2007, such Employer
shall make a special Matching Contribution on behalf of such Caesars Participant
equal to the excess (if any) of:

(I)            the matching contributions that would have been made for such
Caesars Participant under the Savings and Retirement Plan

16


--------------------------------------------------------------------------------




(assuming such Caesars Participant had been a participant therein), determined
under the Matching Formula, based on the sum of

(i)            the Caesars Participant’s 401(k) Matchable Deferrals for the plan
year of the Savings and Retirement Plan coinciding with the 2006 Deferral
Period, multiplied by the Caesars Fraction (as defined in paragraph (3)), plus

(ii)           the total of the Caesars Participant’s Salary Deferral
Contributions that are deferred for the payroll periods of the Caesars
Participant commencing on or after June 13, 2006 and before January 1, 2007,

up to the Matching Limit as applied to the Caesars Participant’s total Salary
for the payroll periods commencing on or after June 13, 2006 and before January
1, 2007, less

(II)           the Caesars Participant’s 401(k) Matching Contributions for the
plan year of the Savings and Retirement Plan coinciding with the 2006 Deferral
Period, multiplied by the Caesars Fraction.

(2)           Caesars Participants Not Eligible for Matching Contributions under
the Caesars Plan.  If a Caesars Participant was not eligible to receive “Base
Compensation Company Contribution Amounts” (as defined in the Caesars Plan) and
“Bonus Compensation Company Contribution Amounts” (as defined in the Caesars
Plan) effective as of June 13, 2005, an Employer shall make special Matching
Contributions on behalf of each such Caesars Participant who has elected to make
Deferral Contributions during the 2006 Deferral Period under Section 4.1
(Participant Contributions), in accordance with this paragraph (2).  Such
special Matching Contributions shall be in lieu of the Matching Contributions
that otherwise would have been made by the Employer for such Caesars Participant
under subsections (a) and (b) for the 2006 Deferral Period.  The special
Matching Contribution under subparagraph (C) shall be credited to an eligible
Caesars Participant’s Matching Contribution Account as of the year-end Valuation
Date or date of termination.  The special Matching Contributions with respect to
a Caesars Participant for the 2006 Deferral Period shall be determined as
follows:

(A)          No special Matching Contributions shall be made for such Caesars
Participant’s Salary Deferral Contributions with respect to each payroll period
for such Caesars Participant commencing on or after January 1, 2006 and before
June 13, 2006,

(B)            No special Matching Contributions shall be made for such Caesars
Participant’s Bonus earned for services performed in 2006, and

(C)          with respect to the payroll periods for such Caesars Participant
commencing on or after June 13, 2006 and before January 1, 2007, such

17


--------------------------------------------------------------------------------




Employer shall make a special Matching Contribution on behalf of such Caesars
Participant equal to the excess (if any) of:

(I)            the matching contributions that would have been made for such
Caesars Participant under the Savings and Retirement Plan (assuming such Caesars
Participant had been a participant therein), determined under the Matching
Formula, based on the sum of

(i)            the Caesars Participant’s 401(k) Matchable Deferrals for the plan
year of the Savings and Retirement Plan coinciding with the 2006 Deferral
Period, multiplied by the Caesars Fraction (as defined in paragraph (3)), plus

(ii)           the total of the Caesars Participant’s Salary Deferral
Contributions that are deferred for the payroll periods of the Caesars
Participant commencing on or after June 13, 2006 and before January 1, 2007,

up to the Matching Limit as applied to the Caesars Participant’s total Salary
for the payroll periods commencing on or after June 13, 2006 and before January
1, 2007, less

(II)           the Caesars Participant’s 401(k) Matching Contributions for the
plan year of the Savings and Retirement Plan coinciding with the 2006 Deferral
Period, multiplied by the Caesars Fraction.

(3)           Caesars Fraction.  For purposes of subparagraph (1)(C) or (2)(C),
as applicable, the “Caesars Fraction” of a Caesars Participant shall mean the
fraction, (A) the numerator of which is the number of days during the period
commencing June 13, 2006 and ending on December 31, 2006 (or, if earlier, the
date of the termination of such Caesars Participant’s employment with the
Employers and all Affiliates), and (B) the denominator is 365 days.

(4)           Caesars Participants Eligible for Special Matching Contributions. 
The EDCP Committee shall maintain a list of each Caesars Participant who is
eligible for the special Matching Contributions under paragraph (1) or (2).

4.3          Change or Suspension of Contributions.

(a)           Rules.  Any and all changes or suspensions of Deferral
Contributions made pursuant to this Section 4.3 shall be made in accordance with
rules promulgated by the EDCP Committee.

(b)           Salary Deferral Contributions.

(1)           A Participant may change the amount or percentage of his or her
Salary Deferral Contributions under Section 4.1(a) (Participant Contributions –
Salary

18


--------------------------------------------------------------------------------




Deferral Contributions), or suspend his or her Salary Deferral Contributions
under Section 4.1)(a), prior to the beginning of any Deferral Period.  Any
change in the amount or percentage of the Salary Deferral Contributions to be
made from any Salary, or suspension of Salary Deferral Contributions, shall be
effective with respect to Salary earned on or after the first day of the first
full pay period of the next following Deferral Period.

(2)           A Participant may not change or suspend the amount of his or her
Salary Deferral Contributions for a Deferral Period under Section 4.1(d)
(Participant Contributions – Mandatory Salary Deferral Contributions).

(c)           Bonus Deferral Contributions.

(1)           A Participant may change the amount or percentage of his or her
Bonus Deferral Contributions under Section 4.1(b) (Participant Contributions –
Bonus Deferral Contributions), or suspend his or her Bonus Deferral
Contributions under Section 4.1(b), prior to the beginning of any Deferral
Period.  Any change in the amount or percentage of the Bonus Deferral
Contributions to be made from any Bonus shall be effective with respect to Bonus
earned on or after the first day of the next following Deferral Period.

(2)           Notwithstanding paragraph (1), the EDCP Committee, in its
discretion, may permit a Participant to change the amount or percentage of his
or her Bonus Deferral Contributions under Section 4.1(b), or suspend his or her
Bonus Deferral Contributions under Section 4.1(b), to the extent such
Participant’s Bonus constitutes performance-based compensation based on services
performed over a period of at least twelve (12) months (within the meaning of
Section 409A(a)(4)(B)(iii) of the Code and the Treasury Regulations thereunder),
not later than six months before the end of the service period of such Bonus, in
accordance with Section 409A(a)(4)(B)(iii) of the Code and the Treasury
Regulations thereunder.

(d)           Future Participation.  A Participant’s election to make no
Deferral Contributions to the Plan during one or more Deferral Periods, or to
suspend his or her Deferral Contributions, shall not affect his or her continued
participation in the Plan or his or her ability to resume his Deferral
Contributions to the Plan in a future Deferral Period.

4.4          Discretionary Contributions.  With the approval of the EDCP
Committee, each Employer, in its sole discretion, may make a Discretionary
Contribution on behalf of such Participants as it designates.  The amount of the
Discretionary Contribution shall be determined by the Employer in its sole
discretion, and approved by the EDCP Committee.  All Discretionary Contributions
shall be credited to the Participant’s Discretionary Contribution Account as of
the time designated by the Employer or the EDCP Committee.  Discretionary
Contributions may be subject to additional requirements, including vesting and
withdrawal limitations (which shall be in addition to the withdrawal and
distribution limitations of Articles Five (Withdrawals upon Unforeseeable
Emergency) and Eight (Distribution Elections; Payment of Benefits), as
established by the Company or the EDCP Committee.  Any Discretionary
Contributions made

19


--------------------------------------------------------------------------------




under this Section 4.4 shall be made in accordance with the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder.

4.5          2005 Contributions under the Caesars Plan.

(a)           Caesars Base Compensation Deferral Contributions.  A Caesars
Participant’s “Base Compensation” (as defined in the Caesars Plan) deferred by
such Caesars Participant for any payroll period of such Caesars Participant
commencing on or after July 1, 2005 and before January 1, 2006 in accordance
with Section 3.1(a) of the Caesars Plan shall be credited to such Caesars
Participant’s Deferral Contribution Account (and shall not be credited to such
Caesars Participant’s “Deferral Account” (as defined in the Caesars Plan) or the
subaccounts thereunder).

(b)           Caesars Bonus Deferral Contributions.  A Caesars Participant’s
“Bonus Compensation” (as defined in the Caesars Plan) earned for services
performed during 2005, and otherwise payable on or after July 1, 2005, and
deferred in accordance with Section 3.2 of the Caesars Plan shall be credited to
such Caesars Participant’s Deferral Contribution Account (and shall not be
credited to such Caesars Participant’s “Deferral Account” (as defined in the
Caesars Plan) or the subaccounts thereunder).

(c)           Caesars Matching Contributions.

(1)           Base Compensation Company Contribution Amount.  A Caesars
Participant’s “Base Compensation Company Contribution Amount” (as defined in the
Caesars Plan), if any, for any payroll period for such Caesars Participant
commencing on or after July 1, 2005 and before January 1, 2006, determined in
accordance with Section 4.2 of the Caesars Plan, shall be credited to such
Caesars Participant’s Caesars Company Contribution Account (and shall not be
credited to such Caesars Participant’s “Company Contribution Account” (as
defined in the Caesars Plan) or the subaccounts thereunder).

(2)           Bonus Compensation Company Contribution Amount.  A Caesars
Participant’s “Bonus Compensation Company Contribution Amount” (as defined in
the Caesars Plan), if any, with respect to such Caesars Participant’s “Bonus
Compensation” (as defined in the Caesars Plan) earned for services performed
during 2005, and otherwise payable after July 1, 2005, and deferred under the
Caesars Plan, determined in accordance with Section 4.2 of the Caesars Plan,
shall be credited to such Caesars Participant’s Caesars Company Contribution
Account (and shall not be credited to such Caesars Participant’s “Company
Contribution Account” (as defined in the Caesars Plan) or the subaccounts
thereunder).

4.6          Second Enhancement Contributions.  If a Harrah’s ESSP Participant
becomes entitled to an “Enhancement Contribution” (as defined in the Harrah’s
ESSP) under Section 4.8(b) of the Harrah’s ESSP on  or after the Harrah’s ESSP
Second Transfer Date, such “Enhancement Contribution” shall be credited to such
Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Deferral Contribution
Account under this Plan (and shall not be credited to such

20


--------------------------------------------------------------------------------




Harrah’s ESSP Participant’s “Deferral Contribution Account” (as defined in the
Harrah’s ESSP) under the Harrah’s ESSP or the subaccounts thereunder).

4.7          Transfers from Caesars Plan.

(a)           (1)           Amounts to be Transferred.  Effective as of the
Caesars Plan Transfer Date, in the case of a Caesars Participant, the amounts
credited to such Caesars Participant’s “Accounts” (as defined in the Caesars
Plan) that are described in this Section 4.7 shall be transferred from such
“Accounts” to such Caesars Participant’s Transferred Caesars Deferral Account
and Transferred Caesars Company Contribution Account, as provided in subsections
(b), (c), (d) and (e).  The amounts described in this Section 4.7 include
compensation deferred by such Caesars Participant under the Caesars Plan during
2005, and matching contribution credits under the Caesars Plan related thereto,
and amounts credited to such Caesars Participant’s “Accounts” under the Caesars
Plan as of December 31, 2004 that were not earned and vested as of December 31,
2004, in each case as adjusted for any earnings credited thereto or any losses
debited therefrom under the Caesars Plan.  The amounts transferred pursuant to
Section 4.7 shall be debited from such Caesars Participant’s “Accounts” under
the Caesars Plan, and shall be credited to such Caesars Participant’s
Transferred Caesars Deferral Account and Transferred Caesars Company
Contribution Account, as applicable, effective as of the Caesars Plan Transfer
Date.

(2)           Grandfathered Amounts.  The amounts credited to such Caesars
Participant’s “Accounts” (as defined in the Caesars Plan) as of December 31,
2004 that were earned and vested as of December 31, 2004, as adjusted for any
earnings credited thereto or any losses debited therefrom under the Caesars
Plan, are not subject to Section 409A of the Code, and such amounts shall not be
transferred from such Caesars Participant’s “Accounts” under the Caesars Plan.

(b)           Caesars Base Compensation Deferral Contributions.  The Caesars
Participant’s “Base Compensation” (as defined in the Caesars Plan) deferred by
such Caesars Participant for any payroll period of such Caesars Participant
commencing on or after January 1, 2005 and commencing before July 1, 2005 in
accordance with Section 3.1(a) of the Caesars Plan, as adjusted for any earnings
credited thereto and any losses debited therefrom under the Caesars Plan, shall
be transferred from such Caesars Participant’s “Deferral Account” (as defined in
the Caesars Plan) to such Caesars Participant’s Transferred Caesars Deferral
Account, effective as of the Caesars Plan Transfer Date.

(c)           Caesars Bonus Deferral Contributions.  The Caesars Participant’s
“Bonus Compensation” (as defined in the Caesars Plan) otherwise payable on or
after January 1, 2005 and payable before July 1, 2005 and deferred by such
Caesars Participant in accordance with Section 3.2(a) of the Caesars Plan, as
adjusted for any earnings credited thereto and any losses debited therefrom
under the Caesars Plan, shall be transferred from such Caesars Participant’s
“Deferral Account” (as defined in the Caesars Plan) to such Caesars
Participant’s Transferred Caesars Deferral Account, effective as of the Caesars
Plan Transfer Date.

21


--------------------------------------------------------------------------------




(d)           Caesars Matching Contributions.  The Caesars Participant’s “Base
Compensation Company Contribution Amount” (as defined in the Caesars Plan) for
any payroll period for such Caesars Participant commencing on or after January
1, 2005 and commencing before July 1, 2005, determined in accordance with
Section 4.2(b) of the Caesars Plan, as adjusted for any earnings credited
thereto and any losses debited therefrom under the Caesars Plan, and a Caesars
Participant’s “Bonus Compensation Company Contribution Amount” (as defined in
the Caesars Plan) with respect to such Caesars Participant’s “Bonus
Compensation” (as defined in the Caesars Plan) otherwise payable after January
1, 2005 and deferred under the Caesars Plan, determined in accordance with
Section 4.2(c) of the Caesars Plan, as adjusted for any earnings credited
thereto and any losses debited therefrom under the Caesars Plan, shall be
transferred from such Caesars Participant’s “Company Contribution Account” (as
defined in the Caesars Plan) to such Caesars Participant’s Transferred Caesars
Company Contribution Account, effective as of the Caesars Plan Transfer Date.

(e)           Non-Grandfathered Company Contribution Account Balances.  The
portion of the amount credited to the Caesars Participant’s “Company
Contribution Account” (as defined in the Caesars Plan), determined as of
December 31, 2004, that was not earned and vested for purposes of Section 409A
of the Code, as of December 31, 2004, adjusted for any earnings credited thereto
and losses debited therefrom under the Caesars Plan, shall be transferred from
such Caesars Participant’s “Company Contribution Account” (as defined in the
Caesars Plan) to such Caesars Participant’s Transferred Caesars Company
Contribution Account, effective as of the Caesars Plan Transfer Date.

4.8          Transfers from Harrah’s ESSP.

(a)           (1)           First Amounts to be Transferred.  Effective as of
the Harrah’s ESSP First Transfer Date, in the case of a Harrah’s ESSP
Participant, the amount credited to such Harrah’s ESSP Participant’s “Matching
Contribution Account” (as defined in the Harrah’s ESSP) that is described in
subsection (b) shall be transferred from such “Matching Contribution Account” to
such Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Matching Account, as
provided in subsection (b).

(2)           Second Amounts to be Transferred.  Effective as of the Harrah’s
ESSP Second Transfer Date, in the case of a Harrah’s ESSP Participant, the
amount credited to such Harrah’s ESSP Participant’s “Deferral Contribution
Account” (as defined in the Harrah’s ESSP) that is described in subsection (c)
shall be transferred from such “Deferral Contribution Account” to such Harrah’s
ESSP Participant’s Transferred Harrah’s ESSP Deferral Contribution Account, as
provided in subsection (c).

(3)           Transferred Amounts.  The amounts described in this Section 4.8
include amounts credited to such Harrah’s ESSP Participant’s “Accounts” under
the Harrah’s ESSP as of December 31, 2004 that were not earned and vested as of
December 31, 2004, as adjusted for any earnings credited thereto or any losses
debited therefrom under the Harrah’s ESSP, and amounts credited under the
Harrah’s ESSP after December 31, 2004, as adjusted for any earnings credited
thereto or any losses debited

22


--------------------------------------------------------------------------------




therefrom under the Harrah’s ESSP.  The amounts transferred pursuant to this
Section 4.8 shall be debited from such Harrah’s ESSP Participant’s “Accounts”
under the Harrah’s ESSP, and shall be credited to such Harrah’s ESSP
Participant’s Transferred Harrah’s ESSP Accounts, effective as of Harrah’s ESSP
First Transfer Date, or the Harrah’s ESSP Second Transfer Date, as applicable.

(4)           Grandfathered Amounts.  The amounts credited to such Harrah’s ESSP
Participant’s “Accounts” (as defined in the Harrah’s ESSP) as of December 31,
2004 that were earned and vested as of December 31, 2004, as adjusted for any
earnings credited thereto or any losses therefrom under the Harrah’s ESSP, are
not subject to Section 409A of the Code, and such amounts shall not be
transferred from such Harrah’s ESSP Participant’s “Accounts” under the Harrah’s
ESSP.

(b)           Harrah’s ESSP Matching Contributions.  In the event that all or
any portion of a Harrah’s ESSP Participant’s “Matching Contribution Account” (as
defined in the Harrah’s ESSP) was not fully vested as of December 31, 2004 under
the Harrah’s ESSP, the portion of the total balance in such Harrah’s ESSP
Participant’s “Matching Contribution Account” (as defined in the Harrah’s ESSP)
that was not vested as of December 31, 2004 under the Harrah’s ESSP, as adjusted
for any earnings credited thereto or any losses debited therefrom under the
Harrah’s ESSP, shall be transferred from such Harrah’s ESSP Participant’s
“Matching Contribution Account” (as defined in the Harrah’s ESSP) to such
Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Matching Contribution
Account, effective as of the Harrah’s ESSP First Transfer Date.  The portion of
the balance in such Harrah’s ESSP Participant’s “Matching Contribution Account”
that was vested as of December 31, 2004, as adjusted for any earnings credited
thereto or any losses debited therefrom under the Harrah’s ESSP, shall not be
transferred and shall remain credited to such Harrah’s ESSP Participant’s
“Matching Contribution Account.”

(c)           Harrah’s ESSP Bonus Deferral Contributions.  The Harrah’s ESSP
Participant’s “Bonus” (as defined in the Harrah’s ESSP) earned by such Harrah’s
ESSP Participant during the 2004 “Deferral Period” (as defined in the Harrah’s
ESSP), and otherwise payable after December 31, 2004, and deferred by such
Harrah’s ESSP Participant in accordance with Section 4.1(b) of the Harrah’s
ESSP, as adjusted for any earnings credited thereto or any losses debited
therefrom under the Harrah’s ESSP, shall be transferred from such Harrah’s ESSP
Participant’s “Deferral Contribution Account” (as defined in the Harrah’s ESSP)
to such Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Deferral
Contribution Account, effective as of the Harrah’s ESSP Second Transfer Date.

23


--------------------------------------------------------------------------------


ARTICLE FIVE
WITHDRAWALS UPON UNFORESEEABLE EMERGENCY

5.1          Unforeseeable Emergency Withdrawals.

(a)               General.

(1)           A Participant may elect to receive a withdrawal from his or her
Accounts upon the occurrence of an Unforeseeable Emergency.  Such Participant
may elect to receive a withdrawal by completing and delivering an election with
the EDCP Committee in accordance with the uniform procedures promulgated by the
EDCP Committee.

(2)           The election to receive a withdrawal upon the occurrence of an
Unforeseeable Emergency by a Participant who is entitled to a distribution under
Article  Eight (Distribution Elections; Payment of Benefits) shall override the
distribution election in effect for such Participant under Article Eight with
respect to the amount to be withdrawn, both as to form of payment and timing of
payment.  If installment payments to such Participant have begun at the time an
election for a withdrawal upon the occurrence of an Unforeseeable Emergency is
made, the election shall apply only with respect to the unpaid balance of such
Participant’s Accounts.

(3)           The amount to be distributed to a Participant who elects a
withdrawal upon the occurrence of an Unforeseeable Emergency shall not exceed
the amounts necessary to satisfy such Unforeseeable Emergency, plus amounts
necessary to pay taxes reasonably anticipated as a result of the withdrawal,
after taking into account the extent to which such Unforeseeable Emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship), as determined by
the EDCP Committee in accordance with Section 409A(a)(2)(B)(ii)(II) of the Code
and the Treasury Regulations thereunder.

(4)           For purposes of this Section 5.1, “Unforeseeable Emergency” with
respect to a Participant shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as determined by the EDCP
Committee in accordance with Section 409A(a)(2)(B)(ii)(I) of the Code and the
Treasury Regulations thereunder.

(5)           For purposes of determining the amount to be distributed to such
Participant, the Participant’s Accounts shall be valued as of the Valuation Date
immediately preceding the date the withdrawal election is approved by the EDCP
Committee.  The amount to be distributed to a Participant who elects a
withdrawal upon the occurrence of an Unforeseeable Emergency shall not exceed
such Participant’s vested interest in his or her Accounts.  The Participant’s
vested interest in his or her Matching Contribution Account and Discretionary
Contribution Account shall be determined as of the Valuation Date immediately
preceding the date the withdrawal election is approved by the EDCP Committee.

24


--------------------------------------------------------------------------------




 

(6)           The amount to be distributed to the Participant pursuant to such
Participant’s election to receive a withdrawal upon the occurrence of
Unforeseeable Emergency shall be paid in a lump sum payment within thirty (30)
days following the approval of the Participant’s withdrawal election by the EDCP
Committee.

(b)           Suspension of Participation.  If a Participant receives a
withdrawal upon the occurrence of Unforeseeable Emergency, the Participant’s
Deferral Contributions to the Plan shall be suspended for the remainder of the
Deferral Period during which the withdrawal is distributed to the Participant,
to the extent required under Section 409A(a)(2)(B)(ii) of the Code and the
Treasury Regulations thereunder.  Upon expiration of the suspension period
described in the preceding sentence, the Participant shall be permitted to
submit a new Participation Agreement in accordance with Section 3.2
(Participation Agreement) and to begin making Deferral Contributions with
respect to Compensation earned on or after the first day of the first payroll
period of the next following Deferral Period.

5.2          Account Adjustments.  A Participant’s withdrawal upon the
occurrence of Unforeseeable Emergency shall be charged on a pro rata basis to
the Participant’s vested interests in the subaccounts in such Participant’s
Accounts.

ARTICLE SIX
CREDITING OF CONTRIBUTIONS AND INCOME

6.1          Account Allocations.  All Deferral Contributions shall be credited
to the Participant’s Deferral Contribution Account.  All Matching Contributions
shall be credited to the Participant’s Matching Contribution Account, and all
Discretionary Contributions shall be credited to the Participant’s Discretionary
Contribution Account.  With respect to a Caesars Participant, all deferral
contributions under Sections 4.5(a) and (b) shall be credited to the Caesars
Participant’s Deferral Contribution Account, and all matching contributions
under Section 4.5(c) shall be credited to such Caesars Participant’s Caesars
Company Contribution Account, and all special Matching Contributions under
Section 4.2(c) shall be credited to such Caesars Participant’s Caesars Company
Contribution Account or Matching Contribution Account, as provided therein.  All
credits and charges to all Participants’ Accounts shall be done in accordance
with the policies and procedures of the EDCP Committee.  All transfers to
payments from and charges against an Account shall be charged against the
Account as of the Valuation Date on which the transaction occurs.  The Accounts
are bookkeeping accounts only, and the EDCP Committee is not in any way
obligated to segregate assets for the benefit of any Participant.

6.2          Subaccounts.  The EDCP Committee may divide any Account into such
subaccounts as it deems necessary and desirable.

6.3          Hypothetical Investment Funds.  The EDCP Investment Committee shall
establish a series of hypothetical Investment Funds for use pursuant to this
Article Six.

6.4          Investment Direction.  A Participant shall direct the hypothetical
investment of his Deferral Contribution Account, Matching Contribution Account,
and Discretionary Contribution Account (and, in the case of a Harrah’s ESSP
Participant, his or her Transferred

25


--------------------------------------------------------------------------------




 

Harrah’s ESSP Accounts (if any), and, in the case of a Caesars Participant, his
or her Caesars Company Contribution Account and Transferred Caesars Accounts (if
any)) among the Investment Funds in the manner (including, but not limited to,
writing, electronic, internet, intranet, voice response or telephonic)
established by the EDCP Committee.  The Participant’s Deferral Contribution
Account, Matching Contribution Account, and Discretionary Contribution Account
(and Transferred Harrah’s ESSP Accounts (if any), and Caesars Company
Contribution Account and Transferred Caesars Accounts (if any)) shall not be
invested in the Investment Funds, but the value of the Participant’s Accounts
shall be measured by the performance of the Investment Funds selected.  Any and
all changes to a Participant’s Investment Fund allocation shall be made in
accordance with the uniform procedures of the EDCP Committee, which shall permit
changes in Investment Fund allocations on a quarterly or more frequent basis. 
Notwithstanding the foregoing provisions of this Section 6.4, the EDCP
Investment Committee may retain the overriding discretion regarding the
Participant’s selection of Investment Funds under this Section 6.4.  If a
Participant fails to direct the hypothetical investment of his or her Accounts
in the manner established by the EDCP Committee, the Participant shall be deemed
to have selected the default hypothetical Investment Fund(s) selected by the
EDCP Investment Committee for such purpose, in the discretion of the EDCP
Committee and in accordance with its uniform policies and procedures.

6.5          Rate of Return.  A Participant’s Accounts shall be adjusted on each
Valuation Date to reflect investment gains and losses as if the Accounts were
invested in the hypothetical Investment Funds selected by the Participant in
accordance with Section 6.4 (Investment Direction) and charged with any and all
reasonable expenses related to the administration of the Plan including, but not
limited to, the reasonable expenses of carrying out the hypothetical investment
directions related to each Account.  The earnings and losses allocated to any
Account shall be allocated among the subaccounts of that Account in the same
manner.  The earnings and losses determined by the EDCP Investment Committee in
good faith and in its discretion pursuant to this Article Six shall be binding
and conclusive on the Participant, the Participant’s Beneficiary and all parties
claiming through them.

6.6          Application to Beneficiaries.  The provisions of this Article Six
shall also apply to the Beneficiaries of a deceased Participant.

6.7          EDCP Investment Committee.

(a)               Membership.  The EDCP Investment Committee shall be appointed
by action of the HRC.  The EDCP Investment Committee members shall serve without
compensation but shall be reimbursed for all expenses by the Company.  The EDCP
Investment Committee shall conduct itself in accordance with the provisions of
this Section. The members of the EDCP Investment Committee may resign with
thirty (30) days notice in writing to the Company and may be removed immediately
at any time by written notice from the HRC.  The EDCP Investment Committee may
have duties with respect to other plans of the Company that are similar or
identical to its duties under the Plan.

(b)               Appointment of Agents.  The EDCP Investment Committee may
appoint such other agents, who need not be members of the EDCP Investment

26


--------------------------------------------------------------------------------




 

Committee, as it may deem necessary for the effective performance of its duties,
whether ministerial or discretionary, as the EDCP Investment Committee may deem
expedient or appropriate.  The compensation of any agents who are not employees
of the Company shall be fixed by the committee within any limitations set by the
HRC.

(c)               Majority Vote. On all matters, questions and decisions, the
action of the EDCP Investment Committee shall be determined by a majority vote
of its members.  They may meet informally or take any ordinary action without
the necessity of meeting as a group.  All instruments executed by the EDCP
Investment Committee shall be executed by a majority of its members or by any
member of the EDCP Investment Committee designated to act on its behalf.

(d)               Allocation of Responsibilities.  The EDCP Investment Committee
may allocate responsibilities among its members or designate other persons to
act on its behalf.  Any allocation or designation, however, must be set forth in
writing and must be retained in the permanent records of the EDCP Investment
Committee.

(e)               Indemnification.  The Company shall indemnify and hold
harmless the members of the EDCP Investment Committee against any and all
claims, loss, damage, expense or liability arising from any action or failure to
act with respect to this Plan on account of such member’s service on the EDCP
Investment Committee, except in the case of gross negligence or willful
misconduct.

ARTICLE SEVEN
VESTING

7.1          Vesting of Accounts.

(a)               Deferral Contributions.  Each Participant shall at all times
have a fully vested interest in his or her Deferral Contribution Account, his or
her Transferred Caesars Deferral Account (if any), and his or her Transferred
Harrah’s ESSP Deferral Contribution Account (if any), and a Participant’s rights
and interests therein shall not be forfeitable for any reason.

(b)               Matching Contributions.

(1)         Full Vesting.  Each Participant shall have a fully vested interest
in his or her Matching Contribution Account on and after the first to occur of
the following events:

(A)          the Participant’s attainment of age 60;

(B)          the Participant’s date of death;

(C)          the Participant’s Disability;

(D)          a Change of Control;

27


--------------------------------------------------------------------------------




 

(E)           termination of the Plan; or

(F)           the completion of five Years of Vesting Service.

(2)           Vesting Schedule.  If a Participant terminates employment with an
Employer at a time when the Participant does not have a fully vested interest in
his or her Matching Contribution Account, the Participant’s vested interest
shall be determined in accordance with the applicable vesting schedule for
matching contributions in effect under the Savings and Retirement Plan in which
such Participant was last eligible to make 401(k) Contributions.

(3)           Forfeiture. A Participant’s vested interest in his or her Matching
Contribution Account shall be determined as of the Valuation Date immediately
preceding his or her termination of employment with the Company and all
Affiliates.  Any portion of a Participant’s Matching Contribution Account which
is not vested shall be forfeited in the first Deferral Period in which his or
her termination of employment with the Company and all Affiliates occurs.

(c)           Discretionary Contributions.  Except as provided by the Employer
or EDCP Committee at the time a Discretionary Contribution is made, each
Participant shall vest in his or her Discretionary Contribution Account in the
same manner he or she vests in his or her Matching Contribution Account.  A
Participant’s vested interest in his or her Discretionary Contribution Account
shall be determined as of the Valuation Date immediately preceding his or her
termination of employment with the Company and all Affiliates. Any portion of a
Participant’s Discretionary Contribution Account which is not vested shall be
forfeited in the first Deferral Period in which his or her termination of
employment with the Company and all Affiliates occurs.

(d)           Caesars Company Contribution Accounts and Transferred Caesars
Company Contribution Accounts.  Each Caesars Participant shall have a vested
interest in his or her Caesars Company Contribution Account and Transferred
Caesars Company Contribution Account, which is determined as follows:

(1)           Vesting of Caesars Company Contribution Accounts.

(A)          Vesting Schedule.  A Caesars Participant shall vest in the “Base
Compensation Company Contribution Amount” under Section 4.5(c)(1), the “Bonus
Compensation Company Contribution Amount” under Section 4.5(c)(2) and the
special Matching Contributions under Sections 4.2(c)(1)(A) and (B) (if any)
(collectively, the “Caesars Company Contribution Amount”) that are credited to
the Caesars Participant’s Caesars Company Contribution Account in a Plan Year
(plus investment gains and losses thereon under Article Six), upon completion of
the applicable vesting period for such portion of the Caesars Company
Contribution Account.  The vesting period for the Caesars Participant’s Caesars
Company Contribution Account shall commence with the Plan Year in which the
Caesars Company Contribution Amount is credited under Section 4.5(c) or Sections
4.2(c)(1)(A) and (B), as applicable, with the Caesars Participant

28


--------------------------------------------------------------------------------




 

vesting in:  (I) 33 1/3% of the Caesars Company Contribution Amount upon being
credited with a “Year of Vesting Service” (as defined in the Caesars Plan) for
the Plan Year for which such Caesars Company Contribution Amount is credited,
(II) 33 1/3% of the Caesars Company Contribution Amount upon being credited with
a “Year of Vesting Service” for the immediately following Plan Year, and
(III) 33 1/3% of the Caesars Company Contribution Amount upon being credited
with a “Year of Vesting Service” for the next following Plan Year.

(B)          Accelerated Vesting.  Notwithstanding paragraph (1), a Caesars
Participant’s Caesars Company Contribution Account shall become fully vested
should:  (I) the Caesars Participant die while employed by the Company or an
Affiliate, (II) the Caesars Participant become “Disabled” (as defined in the
Caesars Plan) while employed by the Company or an Affiliate, or (III) there
occur a “Change of Control.”  If a Caesars Participant retires on or after
attaining age 55 and does not become employed by a “Competitor” (as defined in
the Caesars Plan) during the six month period immediately following his or her
retirement (the “Six Month Period”), such Caesars Participant’s Caesars Company
Contribution Account shall become fully vested upon the completion of the Six
Month Period (irrespective of the form of distribution elected by the Caesars
Participant) and such Caesars Participant shall receive or commence to receive
the distribution of the amount credited to his or her Caesars Company
Contribution Account that becomes vested under this subparagraph in accordance
with subparagraph (D).

(C)          Forfeiture.

(I)            If a Caesars Participant who is not fully vested in his or her
Caesars Company Contribution Account retires on or after attaining age 55 and
becomes employed by a “Competitor” during the Six Month Period, the portion of
such Caesars Participant’s Caesars Company Contribution Account which is not
vested shall immediately be forever forfeited and the Company and the Affiliates
shall have no obligation to the Caesars Participant (or his or her Beneficiary)
with respect to such forfeited amount.

(II)           Subject to subparagraph (B) and clause (I) of this subparagraph,
if a Caesars Participant who is not fully vested in his or her Caesars Company
Contribution Account receives or commences to receive the distribution of the
amount credited to his or her Caesars Company Contribution Account, the portion
of such Caesars Participant’s Caesars Company Contribution Account which is not
vested shall immediately be forever forfeited and the Company and the Affiliates
shall have no obligation to the Caesars Participant (or his or her Beneficiary)
with respect to such forfeited amount.

(D)          Special Distribution.  If a Caesars Participant becomes fully
vested in his or her Caesars Company Contribution Account under

29


--------------------------------------------------------------------------------




 

subparagraph (B) on account of such Caesars Participant’s retirement on or after
attaining age 55, then, notwithstanding Article Eight, such Caesars Participant
shall receive or commence to receive the distribution of the amount credited to
his or her Caesars Company Contribution Account that becomes vested under
subparagraph (B) as soon as administratively feasible following the completion
of the Six Month Period which follows such Participant’s retirement, in form of
distribution elected under his or her Separation from Service Election or
Distribution Year Election under Section 3.2(b).

(2)           Vesting of Transferred Caesars Company Contribution Account.  Each
Caesars Participant shall at all times have a full vested interest in his or her
Transferred Caesars Company Contribution Account, and a Caesars Participant’s
rights and interests therein shall not be forfeitable for any reason.

(e)           Transferred Harrah’s ESSP Matching Contribution Account.  Each
Harrah’s ESSP Participant shall have a vested interest in his or her Transferred
Harrah’s ESSP Matching Contribution Account, which is determined as follows:

(1)           Full Vesting.  Each Participant shall have a fully vested interest
in his Transferred Harrah’s ESSP Matching Contribution Account on and after the
first to occur of the following events:

(A)          the Participant’s attainment of age 60;

(B)          the Participant’s date of death;

(C)          the Participant’s Disability;

(D)          a Change of Control;

(E)           termination of the Plan; or

(F)           the completion of five Years of Vesting Service.

(2)           Vesting Schedule.  If a Harrah’s ESSP Participant terminates
service with an Employer at a time when the Harrah’s ESSP Participant does not
have a fully vested interest in his Transferred Harrah’s ESSP Matching
Contribution Account, the Harrah’s ESSP Participant’s vested interest shall be
determined as follows:  (A) the excess, if any, of (I) the percentage determined
in accordance with the applicable vesting schedule for matching contributions in
effect under the Savings and Retirement Plan, over (II) the Transfer Vested
Percentage, divided by (B) the Transfer Unvested Percentage.  As of the Harrah’s
ESSP First Transfer Date, the vesting schedule under the Savings and Retirement
Plan is as follows:

30


--------------------------------------------------------------------------------




 

Completed Years 
of Vesting Service

 


Percentage Vested

 

Less than 1

 

0

%

1 but less than 2

 

20

%

2 but less than 3

 

40

%

3 but less than 4

 

60

%

4 but less than 5

 

80

%

5 or more

 

100

%.

 

For purposes of this paragraph (2), a Harrah’s ESSP Participant’s “Transfer
Vested Percentage” shall mean his or her vested interest percentage in his or
her “Matching Contribution Account” (as defined in the Harrah’s ESSP),
determined as of December 31, 2004, and a Harrah’s ESSP Participant’s “Transfer
Unvested Percentage” shall mean 100%, less his or her “Transfer Vested
Percentage”.

(3)           A Harrah’s ESSP Participant’s vested interest in his Transferred
Harrah’s ESSP Matching Contribution Account shall be determined as of the
Valuation Date immediately preceding the first distribution to the Harrah’s ESSP
Participant from his Transferred Harrah’s ESSP Matching Contribution Account
following his Separation from Service.  Any portion of a Harrah’s ESSP
Participant’s Transferred Harrah’s ESSP Matching Contribution Account which is
not vested shall be forfeited in the first Deferral Period in which the Harrah’s
ESSP Participant or his Beneficiary receives a distribution from this Plan under
Article Eight.

7.2          Changes in Vesting Schedule.  In the event that an amendment to
this Plan or the Savings and Retirement Plan directly or indirectly changes the
vesting provisions of Section 7.1 (Vesting of Benefits), the vested percentage
for each Participant in his or her benefit accumulated to the date when the
amendment is adopted shall not be reduced as a result of the amendment.

ARTICLE EIGHT
DISTRIBUTION ELECTIONS; PAYMENT OF BENEFITS

8.1          Distribution Elections.  A Participant shall make, in his or her
Participation Agreement with respect to a Deferral Period, either:  a Separation
from Service Election under subsection (b), or a Distribution Year Election
under subsection (c).  Such Separation from Service Election or Distribution
Year Election shall apply to the distribution of the subaccounts of such
Participant’s Account to which his or her Deferral Contributions, Matching
Contributions and Discretionary Contributions for such Deferral Period are
credited.  In the case of a Caesars Participant, a special Separation from
Service Election shall apply with respect to the distribution of such Caesars
Participant’s Transferred Caesars Accounts, as provided in subsection (e).  In
the case of a Harrah’s ESSP Participant, a special Separation from Service
Election shall apply with respect to the distribution of such Harrah’s ESSP
Participant’s Transferred Harrah’s ESSP Accounts, as provided in subsection (f).

(a)           Subaccounts.  A Participant’s Deferral Contributions for a
Deferral Period (and, in the case of a Caesars Participant, such Caesars
Participant’s deferral contributions

31


--------------------------------------------------------------------------------




 

under Sections 4.5(a) and (b) for the Deferral Period) shall be credited to the
subaccount for such Deferral Period under such Participant’s Deferral
Contribution Account.  Such Participant’s Matching Contributions for a Deferral
Period (if any) shall be credited to the subaccount for such Deferral Period
under such Participant’s Matching Contribution Account.  Such Participant’s
Discretionary Contributions for a Deferral Period (if any) shall be credited to
the subaccount for such Deferral Period under such Participant’s Discretionary
Contribution Account.  Such Participant’s Separation from Service Election or
Distribution Year Election for such Deferral Period shall apply to distributions
from the subaccounts of such Participant’s Accounts for such Deferral Period.

(b)           Separation from Service Election.  Subject to Section 8.3 (Time of
Payment), a Participant’s Separation from Service Election with respect to a
Deferral Period shall provide for the distribution of the subaccounts of such
Participant’s Accounts for such Deferral Period upon such Participant’s
Separation from Service.

(1)           Form of Distribution.  Such Participant may select the form of
distribution for purposes of distributions from the subaccounts of such
Participant’s Accounts for such Deferral Period.  Such Participant may select
distribution in the form of a lump sum payment, or monthly installment payments
over a period of years.  If such Participant selects distribution in the form of
monthly installment payments, such Participant shall designate the period of
years (which shall be not less than one and not more than fifteen (15)) over
which such monthly installment payments shall be made.  If such Participant
fails to select a form of distribution for purposes of distributions from the
subaccounts of such Participant’s Accounts for a Deferral Period, such
distributions shall be made in a lump sum payment.

(2)           Prohibition on Change of Separation from Service Election.  Such
Participant may not change his or her Separation from Service Election with
respect to a Deferral Period, or the form of distribution of the subaccounts of
such Participant’s Accounts for such Deferral Period.  As provided in Section
3.2 and subsection (d), such Participant may elect a new Separation from Service
Election with respect to a future Deferral Period in accordance with this
Section 8.1.

(c)           Distribution Year Election.  Subject to Section 8.2 (Changes of
Distribution Year Election) and Section 8.3 (Time of Payment), a Participant’s
Distribution Year Election with respect to a Deferral Period shall provide for
the distribution of the subaccounts of such Participant’s Accounts for such
Deferral Period upon the earlier of:  the first day of the Distribution Year (as
selected by the Participant), or the Participant’s Separation from Service.

(1)           Distribution Year.  Such Participant shall select the Distribution
Year for purposes of distributions from the subaccounts of such Participant’s
Accounts for a Deferral Period.  The Distribution Year shall be not earlier than
the second calendar year following the Deferral Period, and shall be not later
than the twentieth calendar year following the Deferral Period.

(2)           Form of Distribution.  The distribution of the subaccounts of such
Participant’s Accounts for such Deferral Period shall be made in a lump sum
payment.

32


--------------------------------------------------------------------------------




 

(3)           Change to Distribution Year Election.  A Participant may change
such Participant’s Distribution Year Election with respect to a Deferral Period
in accordance with Section 8.2.

(d)           Separate Elections.  A Participant may make a separate Separation
of Service Election or Distribution Year Election with respect to each Deferral
Period.

(e)           Distribution of Transferred Caesars Accounts. A Caesars
Participant’s Transferred Caesars Accounts shall be distributed upon such
Participant’s Separation from Service in accordance with this subsection (e),
and shall not be distributed in accordance with such Caesars Participant’s
Separation from Service Election with respect to any Deferral Period.  Such
distribution shall be made commencing upon such Caesars Participant’s Separation
from Service, except as otherwise provided under Section 8.3(b).  Such Caesars
Participant may not make a Distribution Year Election with respect to his or her
Transferred Caesars Accounts.

(1)         Form of Distribution.  Such Caesars Participant’s Transferred
Caesars Accounts shall be distributed in the form of distribution elected by
such Caesars Participant for the distribution of his or her “Accounts” (as
defined in the Caesars Plan), in accordance with the Caesars Plan, as in effect
as of the Caesars Plan Transfer Date.  Such distribution form shall be a lump
sum payment, or installment payments over a period of five, ten or fifteen
years.  If such Caesars Participant’s Transferred Caesars Accounts are to be
distributed in the form of installment payments, such distribution shall be made
in the form of monthly installment payments; provided, however, that, if such
Caesars Participant’s Transferred Caesars Accounts are to be distributed
commencing in 2006, the first installment payment shall be determined on the
basis of annual installment payments, as provided in accordance with the Caesars
Plan (and in accordance with the transition relief under Q/A 19(c) of Internal
Revenue Service Notice 2005-1), and monthly installment payments from such
Caesars Participant’s Transferred Caesars Accounts shall commence on January 1,
2007.  If such Caesars Participant has failed to select a form of distribution
for purposes of the distribution of his or her “Accounts” (as defined in the
Caesars Plan), in accordance with the Caesars Plan, as of the Caesars Plan
Transfer Date, such Caesars Participant’s Transferred Caesars Accounts shall be
distributed in the form of a lump sum payment.  The distribution of such Caesars
Participant’s Transferred Caesars Accounts shall be made in accordance with
Sections 8.3 and 8.4.

(2)         Prohibition on Change of Separation from Service Election.  Such
Caesars Participant may not change his or her special Separation from Service
Election applicable to the distribution of his or her Transferred Caesars
Accounts, or the form of distribution of such Transferred Caesars Accounts.

(f)            Distribution of Transferred Harrah’s ESSP Accounts. A Harrah’s
ESSP Participant’s Transferred Harrah’s ESSP Accounts shall be distributed upon
such Participant’s Separation from Service in accordance with this subsection
(f), and shall not be distributed in accordance with such Harrah’s ESSP
Participant’s Separation from Service Election with respect to any Deferral
Period.  Such distribution shall be made commencing upon such Harrah’s ESSP
Participant’s Separation from Service, except as otherwise provided under

33


--------------------------------------------------------------------------------




 

Section 8.3(b).  Such Harrah’s ESSP Participant may not make a Distribution Year
Election with respect to his or her Transferred Harrah’s ESSP Accounts.

(1)         Form of Distribution.  Such Harrah’s ESSP Participant’s Transferred
Harrah’s ESSP Matching Contribution Account shall be distributed in the form of
distribution elected by such Harrah’s ESSP Participant for the distribution of
his or her “Accounts” (as defined in the Harrah’s ESSP), in accordance with the
Harrah’s ESSP, as in effect as of the Harrah’s ESSP First Transfer Date.  The
distribution of such Harrah’s ESSP Participant’s Transferred Harrah’s ESSP
Deferral Contribution Account shall be made in accordance with Sections 8.3 and
8.4.

(2)         Form of Distribution.  Such Harrah’s ESSP Participant’s Transferred
Harrah’s ESSP Deferral Contribution Account shall be distributed in the form of
distribution elected by such Harrah’s ESSP Participant for the distribution of
his or her “Accounts” (as defined in the Harrah’s ESSP), in accordance with the
Harrah’s ESSP, as in effect as of the Harrah’s ESSP Second Transfer Date.  The
distribution of such Harrah’s ESSP Participant’s Transferred Harrah’s ESSP
Deferral Contribution Account shall be made in accordance with Sections 8.3 and
8.4.

(3)         Prohibition on Change of Separation from Service Election.  Such
Harrah’s ESSP Participant may not change his or her special Separation from
Service Election applicable to the distribution of his or her Transferred
Harrah’s ESSP Accounts, or the form of distribution of such Transferred Harrah’s
ESSP Accounts.

8.2          Changes of Distribution Year Election.

(a)           Election to Change Distribution Selections.  A Participant may
change a Distribution Year Election with respect to a Deferral Period (as set
forth in such Participant’s Participation Agreement in effect for such Deferral
Period), following the commencement of such Deferral Period, in accordance with
this Section 8.2.  Such Participant shall complete and deliver an election to
change his or her Distribution Year Election with respect to a Deferral Period
in accordance with the rules and procedures adopted by the EDCP Committee for
such purpose.

(b)           Change of Distribution Year.

(1)           Such Participant may make a new Distribution Year Election with
respect to a Deferral Period for purposes of such distributions of the
subaccounts of such Participant’s Accounts for such Deferral Period by electing
a new Distribution Year that is not less than five years later than the
Distribution Year previously selected by such Participant under the prior
Distribution Year Election with respect to such Deferral Period; provided,
however, that the new Distribution Year shall not be later than the twentieth
calendar year following such Deferral Period.

(2)           In the event a Participant makes a new Distribution Year Election
with respect to a Deferral Period, and such new Distribution Year Election
becomes effective, the distribution of the subaccounts of Participant’s Accounts
for such Deferral Period shall be

34


--------------------------------------------------------------------------------




 

made upon the earlier of:  (A) the first day of the new Distribution Year, or
(B) the fifth anniversary of such Participant’s Separation from Service.

(c)           Additional Changes.  A Participant may make subsequent new
Distribution Year Elections with respect to a Deferral Period, subject to the
requirements of paragraph (b)(1) and subsection (d), and the distribution of the
subaccounts of such Participant’s Accounts for such Deferral Period shall be
made upon the earlier of:  (A) the new Distribution Year (selected by the
Participant), or (B) five years later than then date such distribution would
have been made in the event of such Participant’s Separation from Service under
the Participant’s next preceding Distribution Year Election.

(d)           Limitations on Distribution Changes.  A Participant may not change
his or her Separation from Service Election with respect to a Deferral Period. 
A Participant may change his or her Distribution Year Election applicable to the
subaccounts of such Participant’s Accounts for a Deferral Period in accordance
with subsection (b), subject to this subsection (d).  A Participant’s new
Distribution Year Election shall be subject to the following limitations:

(1)           The Participant’s election of a new Distribution Year Election
applicable to the subaccounts of such Participant’s Accounts for a Deferral
Period shall not take effect until at least twelve (12) months after the new
Distribution Year Election is made in accordance with Section 409A(a)(4)(C)(i)
of the Code and the Treasury Regulations thereunder.  If the distribution from
the subaccounts of such Participant’s Accounts for such Deferral Period is made
before the new Distribution Year Election becomes effective, the new
Distribution Year Election shall not thereafter become effective, and the
distribution from the subaccounts of such Participant’s Accounts for such
Deferral Period shall be made in accordance with the Distribution Year Election,
as in effect prior to the new Distribution Year Election.

(2)           The Participant’s election of a new Distribution Year, in
accordance with subsection (b) or (c) for the subaccounts of such Participant’s
Accounts for a Deferral Period shall provide that each payment with respect to
which such new Distribution Year Election is made be deferred for a period of
not less than five years from the date such payment would otherwise have been
made, as determined in accordance with Section 409A(a)(4)(C)(ii) of the Code and
the Treasury Regulations thereunder.

(3)           The Participant’s election of a new Distribution Year Election in
accordance with subsection (b) or (c) for the subaccounts of such Participant’s
Accounts for a Deferral Period shall not be made less than twelve (12) months
prior to the date of the first scheduled distribution payment under the
Distribution Year Election in effect for the subaccounts of such Participant’s
Accounts for such Deferral Period in accordance with Section 409A(a)(4)(C)(iii)
of the Code and the Treasury Regulations thereunder.

(e)           Compliance with Section 409A of the Code.  Any change to a
Participant’s Distribution Year Election shall be made in accordance with
Section 409A(a)(4)(C) of the Code and the Treasury Regulations thereunder.

35


--------------------------------------------------------------------------------


 

8.3          Time of Payment.

(a)           A Participant’s Accounts shall be distributed in accordance with
the Separation from Service Election or Distribution Year Election for the
subaccounts of such Participant’s Accounts for each Deferral Period; provided,
however, that, in the case of a Caesars Participant, such Caesars Participant’s
Transferred Caesars Accounts shall be distributed in accordance with the special
Separation from Service Election, as provided under Section 8.1(e); and,
provided, further, that in the case of a Harrah’s ESSP Participant, such
Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Accounts shall be
distributed in accordance with the special Separation from Service Election, as
provided under Section 8.1(f).

(b)           The distributions from the subaccounts of a Participant’s Accounts
for a Deferral Period shall be made or commence upon the earliest of:

(1)           the first day of the Distribution Year (if any) selected by such
Participant (in the case of subaccounts subject to such Participant’s
Distribution Year Election), or

(2)           the Participant’s Separation from Service (or such later date is
determined under Sections 8.2(b), (c) and (d)); or

(3)           the Participant’s death;

provided, however, that, in the case of a Participant who is a Specified
Employee, the distributions of the subaccounts of such Participant’s Accounts
for such Deferral Period shall not be made before the date which is six months
after the date of such Participant’s Separation from Service (or, if earlier,
the date of such Participant’s death) in accordance with Section
409A(a)(2)(B)(i) of the Code and the Treasury Regulations thereunder.

(c)           Subject to subsection (d), if the subaccounts of a Participant’s
Accounts for any Deferral Period are to be distributed in the form of monthly
installment payments, and such Participant is a Specified Employee as of the
date of such Participant’s Separation from Service, the monthly installment
payments that otherwise would be made to such Participant prior to the date
which is six months after the date of such Participant’s Separation from Service
(or, if earlier, the date of such Participant’s death) shall be accumulated in
the subaccounts of such Participant’s Accounts for such Deferral Period and paid
after such date in accordance with Section 409A(a)(2)(B)(i) of the Code and the
Treasury Regulations thereunder, as adjusted to reflect the rate of return on
the hypothetical Investment Funds selected by the Participant in accordance with
Section 6.4.  The subaccounts of such Participant’s Accounts for such Deferral
Period shall be distributed in installment payments, commencing after the date
which is six months after the date of such Participant’s Separation from Service
(or, if earlier, the date of such Participant’s death), over the installment
payment period designated under the Separation from Service Election for the
subaccounts of such Participant’s Accounts for the Deferral Period.

(d)           In the case of a Participant who was a Specified Employee as of
the date of such Participant’s Separation from Service, and whose monthly
installment payments commenced during 2005 in accordance with Section 8.3 of the
Plan, monthly installment

36


--------------------------------------------------------------------------------




 

payments shall be paid during 2005 in accordance with the transitional relief
under Internal Revenue Service Notice 2005 Q/A 20, and such monthly installments
shall be suspended effective as of January 1, 2006 and until the date which is
six months after the date of such Participant’s Separation from Service in
accordance with Section 409A(a)(2)(B)(i) of the Code and the Treasury
Regulations thereunder and recommenced after the date which was six months after
the date of such Participant’s Separation from Service (or, if earlier, the date
of such Participant’s death).  Any monthly installment payments subject to such
suspension shall be accumulated and paid after such date in accordance with
Section 409A(a)(2)(B)(i) of the Code and the Treasury Regulations thereunder, as
adjusted to reflect the rate of return on the hypothetical Investment Funds
selected by the Participant in accordance with Section 6.4.  The subaccounts of
such Participant’s Accounts for such Deferral Period  shall be distributed in
installment payments, commencing after the date which is six months after the
date of such Participant’s Separation from Service (or, if earlier, the date of
such Participant’s death), over the installment payment period designated under
the Separation from Service Election for the subaccounts of such Participant’s
Accounts for the Deferral Period.

8.4          Form of Payments

(a)               Separation from Service Election Payments.  In the event a
Participant made a Separation from Service Election with respect to a Deferral
Period, the distribution from the subaccounts in such Participant’s Accounts for
such Deferral Period shall be made in a lump sum payment, or in monthly
installment payments, in accordance with Section 8.1 (Distribution Elections);
provided, however, that, in the case of a Caesars Participant, such Caesars
Participant’s Transferred Caesars Accounts shall be distributed in accordance
with the special Separation from Service Election, as provided under Section
8.1(e); and, provided, further, that in the case of a Harrah’s ESSP Participant,
such Harrah’s ESSP Participant’s Transferred Harrah’s ESSP Accounts shall be
distributed in accordance with the special Separation from Service Election, as
provided under Section 8.1(f).

(b)               Distribution Year Election Payment.  In the event a
Participant made a Distribution Year Election with respect to a Deferral Period,
the distribution from the subaccounts in such Participant’s Accounts for such
Deferral Period shall be made to such Participant in a lump sum payment.  Such
lump sum payment shall be made not later than sixty (60) days after the date
determined under Section 8.3(b).

(c)               Payments upon Death.

(1)           In the event of a Participant’s death prior to such Participant’s
Separation from Service, the distributions from the subaccounts of such
Participant’s Accounts for all Deferral Periods shall be made to his or her
Beneficiary in a lump sum payment.  Such lump sum payment shall be made not
later than sixty (60) days after the date determined under Section 8.3(b).

(2)           In the event of a Participant’s death after his or her Separation
from Service, the distributions from the subaccounts of such Participant’s
Accounts shall be made or continue to be made to his or her Beneficiary in
accordance with the Participant’s

37


--------------------------------------------------------------------------------




 

Separation from Service Election or Distribution Year Election in accordance
with Sections 8.1 and 8.2, and distribution payments shall be made to the
Beneficiary in the same form as such distribution payments would have been made
to such Participant.

(d)               Installment Payments.

(1)           In the event a Participant makes a Separation from Service
Election, and elects distribution in the form of installment payments, the
amount of each monthly installment in any calendar year for the distribution of
the subaccounts in a Participant’s Accounts for a Deferral Period shall be
calculated as follows.  The amount of the monthly installment shall be
determined before the first installment is paid and on each January 1st in all
subsequent calendar years; provided, however, that in the case of installment
payments that are suspended under Section 8.3(d), the amount of the monthly
installment shall be determined on the date as of which the installment payments
recommence under Section 8.3(d).  The amount of each monthly installment for
such calendar year shall be determined by dividing:  (A) the number of remaining
monthly installments into (B) the Participant’s vested balance in the
subaccounts in the Participant’s Accounts for such Deferral Period, determined
as of the last Valuation Date of the prior month.  A Participant’s last
installment payment shall be adjusted as needed to reflect investment gains or
losses.  If the vested balance in the Participant’s Accounts for such Deferral
Period, determined as of the last Valuation Date of the month prior to the month
in which the installment payments are to commence is less than $50,000, such
vested balance shall be paid to the Participant in a lump sum payment not later
than sixty (60) days after such Valuation Date, to the extent permitted under
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations
thereunder.

(2)           If installment payments are made, the provisions of Sections 6.3,
6.4 and 6.5 shall continue to apply to the unpaid interest in the relevant
subaccounts.

(3)           In the event that a Caesars Participant’s special Separation from
Service Election, determined under Section 8.1(e), provides for the distribution
of such Caesars Participant’s Transferred Caesars Accounts in the form of
installment payments, the amount of each monthly installment payment for any
calendar year for the distribution of such Caesars Participant’s Transferred
Caesars Accounts shall be calculated by applying paragraph (1) separately with
respect to such Caesars Participant’s Transferred Caesars Accounts.

8.5          Beneficiary Designations

(a)               General.  In the event of the death of the Participant, the
Participant’s vested interest in his or her Accounts shall be paid to the
Participant’s Beneficiary as described in Section 8.4(c).  Each Participant
shall have the right to designate, in the manner specified by the EDCP
Committee, a Beneficiary or Beneficiaries to receive his benefits hereunder in
the event of the Participant’s death.

(b)               Spousal Consent Requirements.  If the Participant is married
at the time the Beneficiary designation is filed, the Participant must designate
his spouse as the Beneficiary of at least 50% of the Participant’s Accounts or
provide the spouse’s consent to the designation of a Beneficiary other than the
spouse. If a Participant marries or

38


--------------------------------------------------------------------------------




 

divorces after a Beneficiary designation is filed, the designation will no
longer be effective.

(c)               Revised Designations.  Subject to the spousal consent
requirements noted above, each Participant may change his Beneficiary
designation from time to time in the manner described above.  Upon receipt of
such designation by the EDCP Committee, such designation or change of
designation shall become effective as of the date of the notice, whether or not
the Participant is living at the time the notice is received.  There shall be no
liability on the part of the Employer, the EDCP Committee or the Trustee with
respect to any payment authorized by the EDCP Committee in accordance with the
most recent Beneficiary designation of the Participant in the possession of the
EDCP Committee before the EDCP Committee receives a more recent Beneficiary
designation.

(d)               Deemed Beneficiary Designations.  If no designated Beneficiary
is living when benefits become payable, or if there is no designated
Beneficiary, the Beneficiary shall be the Participant’s spouse.  If there is no
living spouse, the Beneficiary shall be the Participant’s estate.  If the
designated Beneficiary dies after the payment of benefits begin, then the
Beneficiary for the remainder of the benefits payable shall be the estate of the
Beneficiary.

8.6          Prohibition on Acceleration of Distributions.  The time or schedule
of payment of any withdrawal or distribution under the Plan shall not be subject
to acceleration, except as provided under Treasury Regulations promulgated in
accordance with Section 409A(a)(3) of the Code.

8.7          Withholding and Payroll Taxes.  The Employer shall withhold from
Plan payment any taxes required to be withheld from such payments under federal,
state or local law.  Any withholding of taxes or other amounts required by
federal, state or local law with respect to amounts credited to a Participant’s
Accounts including, without limitation to, tax due under the Federal Insurance
Contributions Act, shall be withheld, to the maximum extent possible, from the
portion of the Participant’s Salary or Bonus that is not contributed to this
Plan (or, in the case of a Caesars Participant, from the portion of the Caesars
Participant’s “Base Compensation” and “Bonus Compensation” (each, as defined in
the Caesars Plan) that is not contributed to this Plan).  Any withholding amount
that cannot be withheld in accordance with the preceding sentence shall be
withheld from the Participant’s Deferral Contributions (or, in the case of a
Caesars Participant, from the Caesars Participant’s deferral contributions under
Sections 4.5(a) and (b)).

ARTICLE NINE
ADMINISTRATION OF THE PLAN

9.1          Adoption of Trust.  The Company shall enter into a Trust Agreement
with the Trustee, which Trust Agreement shall form a part of this Plan and is
hereby incorporated herein by reference.

39


--------------------------------------------------------------------------------




 

9.2          Powers of the EDCP Committee

(a)               Plan Administrator.  The EDCP Committee shall be the
administrator of the Plan and shall be responsible for the administration of the
Plan.

(b)               General Powers of the EDCP Committee.  The EDCP Committee
shall have the power and discretion to perform the administrative duties
described in this Plan or required for proper administration of the Plan and
shall have all powers necessary to enable it to properly carry out such duties. 
Without limiting the generality of the foregoing, the EDCP Committee shall have
the power and discretion to construe and interpret this Plan, to hear and
resolve claims relating to this Plan, and to decide all questions and disputes
arising under this Plan.  The EDCP Committee shall determine, in its discretion,
the service credited to the Participants, the status and rights of a
Participant, and the identity of the Beneficiary or Beneficiaries entitled to
receive any benefits payable hereunder on account of the death of a
Participant.  The decision or action of the EDCP Committee in respect of any
question arising under or in connection with the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having an interest in the Plan.

(c)               Distributions.  Except as is otherwise provided hereunder, the
EDCP Committee shall determine the manner and time of payment of benefits under
this Plan.  All benefit disbursements by the Trustee shall be made upon the
instructions of the EDCP Committee.

(d)               Decisions Conclusive.  The decision of the EDCP Committee upon
all matters within the scope of its authority shall be binding and conclusive
upon all persons.

(e)               Reporting.  The EDCP Committee shall file all reports and
forms lawfully required to be filed by the EDCP Committee and shall distribute
any forms, reports or statements to be distributed to Participants and others.

(f)                Trust Fund.  The EDCP Committee shall keep itself advised
with respect to the funded status and investment of the Trust Fund.

9.3          Creation of Committee.  The EDCP Committee shall be appointed by
the Chief Executive Officer of the Company.  The EDCP Committee must consist of
at least three members.  The EDCP Committee members shall serve without
compensation but shall be reimbursed for all expenses by the Company.  The EDCP
Committee shall conduct itself in accordance with the provisions of this Article
Nine.  The members of the EDCP Committee may resign with thirty (30) days notice
in writing to the Company and may be removed immediately at any time by written
notice from the Company.  The EDCP Committee may have duties with respect to
other plans of the Company that are or identical to its duties under the Plan.

9.4          Appointment of Agents .  The EDCP Committee may appoint such other
agents, who need not be members of the EDCP Committee, as it may deem necessary
for the effective performance of its duties, whether ministerial or
discretionary, as the EDCP Committee may

40


--------------------------------------------------------------------------------




 

deem expedient or appropriate.  The compensation of any agents who are not
employees of the Company shall be fixed by the committee within any limitations
set by the HRC.

9.5          Majority Vote and Execution of Instruments.  In all matters,
questions and decisions, the action of the EDCP Committee shall be determined by
a majority vote of its members.  They may meet informally or take any ordinary
action without the necessity of meeting as a group.  All instruments executed by
the EDCP Committee shall be executed by a majority of its members or by any
member of the EDCP Committee designated to act on its behalf.

9.6          Allocation of Responsibilities.  The EDCP Committee may allocate
responsibilities among its members or designate other persons to act on its
behalf.  Any allocation or designation, however, must be set forth in writing
and must be retained in the permanent records of the EDCP Committee.

9.7          Conflict of Interest.  No member of the EDCP Committee who is a
Participant shall take any part in any action in connection with his
participation as an individual.  Such action shall be voted or decided by the
remaining members of the EDCP Committee.

9.8          Indemnification.  The Company shall indemnify and hold harmless the
members of the EDCP Committee against any and all claims, loss, damage, expense
or liability arising from any action or failure to act with respect to this Plan
on account of such member’s service on the EDCP Committee, except in the case of
gross negligence or willful misconduct.

9.9          Action Taken by Employer.  Any action to be taken by an Employer
shall be taken by resolution adopted by its board of directors or appropriate
board committee; provided, however, that by resolution, the board of directors
or appropriate board committee  may delegate to any committee of the board or
any officer of the Employer the authority to take any actions under this Plan,
other than the power to determine the basis of Employer contributions.

9.10        Discretionary Authority.  All delegations of responsibility set
forth in this document regarding the determination of benefits and the
interpretation of the terms of the Plan confer discretionary authority upon the
person delegated such responsibility.

9.11        Participant Statements.  The EDCP Committee shall provide a
statement of Plan Accounts to each Participant and Beneficiary on a quarterly or
more frequent basis, as determined by the EDCP Committee in its discretion. 
Such statement of Plan Accounts shall reflect the amounts allocated to each
Account maintained for the Participant, the Participant’s vested interest in his
Accounts, any distributions, withdrawals or expenses charged against the
Participant’s Account, the hypothetical investment earnings and losses on the
Participant’s Account, and any other information deemed appropriate by the EDCP
Committee.

9.12        Compliance with Section 409A of the Code.  The Plan shall be
interpreted, construed and administered in a manner that satisfies the
requirements of Sections 409A(a)(2), (3) and (4) of the Code and the Treasury
Regulations thereunder.

41


--------------------------------------------------------------------------------




 

ARTICLE TEN
CLAIMS REVIEW PROCEDURE

10.1        General

(a)           A Participant or Beneficiary who believes that he or she has not
received the benefits to which he or she is entitled may assert a claim for
benefits under the Plan in accordance with the claims procedure of this Article
Ten.  The claims procedure of this Article Ten shall be applied in accordance
with Section 503 of ERISA and Department of Labor Regulation Section
2560.503-1.  A Participant or Beneficiary may assert a benefit claim, or appeal
the denial of a benefits claim, through such Participant’s or Beneficiary’s
authorized representative, provided that such Participant or Beneficiary has
submitted a written notice evidencing the authority of such representative to
the EDCP Committee.  A Participant or Beneficiary asserting a benefits claim
shall be referred to as a “Claimant” under this Article Ten.

(b)           A Claimant shall submit his or her benefits claim under the Plan
in writing to the EDCP Committee.  The Claimant may include documents, records
or other information relating to the benefits claim for review by the EDCP
Committee in connection with such benefits claim.

10.2        Benefit Determination

(a)           The EDCP Committee shall review the Claimant’s benefits claim
(including any documents, records or other information submitted with such
benefits claim) and determine whether such benefits claim shall be approved or
denied in accordance with the Plan.

(b)           In the event that a Claimant’s benefits claim is wholly or
partially denied, the EDCP Committee shall provide to the Claimant with written
notice of the denial within a reasonable period of time, but not later than
ninety (90) days after the receipt of the benefits claim by the EDCP Committee,
unless the EDCP Committee determines that special circumstances require an
extension of time for making a determination with respect to the benefits
claim.  If the EDCP Committee determines that an extension of time for making a
determination with respect to the benefits claim is required, the EDCP Committee
shall provide the Claimant with written notice of such extension prior to the
end of the initial ninety (90) day period.  The extension of time shall not
exceed a period of ninety (90) days from the end of such initial period.  The
extension notice shall indicate the special circumstances requiring the
extension of time and the date by which the EDCP Committee expects to render the
benefit determination.

(c)           The notice of denial of the Claimant’s benefits claim shall set
forth:

(1)           the specific reason or reasons for the denial;

(2)           references to specific Plan provisions on which the denial is
based;

(3)           a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation of why the material or
information is necessary; and

42


--------------------------------------------------------------------------------




 

(4)           a description of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following a denial of the
appeal of the denial of the benefits claim.

(d)           The Claimant may appeal any denial of the benefits claim in
writing to the EDCP Committee within sixty (60) days after receipt of the EDCP
Committee’s notice of denial of benefits claim.  The Claimant’s failure to
appeal the denial of the benefits claim by the EDCP Committee in writing within
the sixty (60) day period shall render the EDCP Committee’s determination final,
binding, and conclusive.

10.3        Appeals

(a)           A Claimant may appeal the denial of a benefits claim to the EDCP
Committee.  The EDCP Committee shall review the appeal of the denial of the
benefits claim and make a final determination as to whether the benefits claim
should be approved or denied in accordance with the Plan.

(b)           The Claimant shall be afforded the opportunity to submit written
comments, documents, records, and other information relating to the benefits
claim, and the Claimant shall be provided, upon request and free of charge,
reasonable access to all documents, records, and other information relevant to
the Claimant’s benefits claim.  A document, record or other information shall be
considered “relevant” to the benefits claim, as provided in Department of Labor
Regulation Section 2560.503-1(m)(8).  The review on appeal by the EDCP Committee
shall take into account all comments, documents, records, and other information
submitted by the Claimant, without regard to whether such information was
submitted or considered in the EDCP Committee’s initial determination with
respect to the benefits claim.  The EDCP Committee shall advise the Claimant in
writing of the EDCP Committee’s determination of the appeal within sixty (60)
days of the claimant’s written request for review, unless special circumstances
(such as a hearing) would make the rendering of a determination within the sixty
(60) day period infeasible, but in no event shall the EDCP Committee render a
determination regarding the denial of a claim for benefits later than one
hundred twenty (120) days after its receipt of a request for review.  If an
extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the Claimant prior to the
date the extension period commences.

(c)           The notice of denial of the Claimant’s appeal of the denial of the
Claimant’s benefit claim shall set forth:

(1)           the specific reason or reasons for the denial of the appeal;

(2)           reference to the specific Plan provisions on which the denial of
the appeal is based;

(3)           a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s benefits claim (and a document,
record or other

43


--------------------------------------------------------------------------------




 

information shall be considered “relevant” to the benefits claim, as provided in
Department of Labor Regulation Section 2560.503-1(m)(8)); and

(4)           a statement describing Claimant’s right to bring an action under
ERISA Section 502(a).

(d)           If, upon appeal, the EDCP Committee shall grant the relief
requested by the Claimant, then, in addition, the EDCP Committee shall award to
the Claimant reasonable fees and expenses of counsel, or any other duly
authorized representative of Claimant, which shall be paid by the Company.  The
determination as to whether such fees and expenses are reasonable shall be made
by the Company in its sole and absolute discretion and such determination shall
be binding and conclusive on all parties.

10.4        Notice of Denials.  The EDCP Committee’s notice of denial of a
benefits claim shall identify the address to which the Claimant may forward his
appeal.

ARTICLE ELEVEN
LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY
INCOMPETENT DISTRIBUTEE

11.1        Anti-Alienation Clause.  No benefit which shall be payable under the
Plan to any person shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of the same shall be void.  No benefit shall in any manner be
subject to the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for or against
any person, except to the extent as may be required by law.  The benefits
provided by this Plan are not subject to the qualified domestic relations order
provisions of ERISA or the Code.

11.2        Permitted Arrangements.  Section 11.1 (Anti-Alienation Clause) shall
not preclude arrangements for the withholding of taxes from benefit payments,
arrangements for the recovery of benefit overpayments, arrangements for the
transfer of benefit rights to another plan, or arrangements for direct deposit
of benefit payments to an account in a bank, savings and loan association or
credit union (provided that such arrangement is not part of an arrangement
constituting an assignment or alienation).

11.3        Payment to Minor or Incompetent.  Whenever any benefit which shall
be payable under the Plan is to be paid to or for the benefit of any person who
is then a minor or determined by the EDCP Committee to be incompetent, the EDCP
Committee need not require the appointment of a guardian or custodian, but shall
be authorized to cause the same to be paid over to the person having custody of
the minor or incompetent, or to cause the same to be paid to the minor or
incompetent without the intervention of a guardian or custodian, or to cause the
same to be paid to a legal guardian or custodian of the minor or incompetent if
one has been appointed or to cause the same to be used for the benefit of the
minor or incompetent.

44


--------------------------------------------------------------------------------




 

ARTICLE TWELVE
AMENDMENT, MERGER AND TERMINATION

12.1        Amendment.

(a)           The Company shall have the right at any time, by an instrument in
writing duly executed, acknowledged and delivered to the EDCP Committee, to
modify, alter or amend this Plan, in whole or in part, prospectively or
retroactively.  Additionally, the EDCP Committee shall also have the right to
modify, alter or amend the Plan by written instrument provided that such
amendment does not have a material adverse financial effect on the Company or
the Plan.  No amendment shall substantially increase the duties and liabilities
of the EDCP Committee and the Trustee hereunder without its written consent.  No
amendment shall reduce any Participant’s vested interest in the Plan, calculated
as of the date on which the amendment is adopted.

(b)           Notwithstanding anything to the contrary in the Plan, if and to
the extent the Company shall determine that the terms of the Plan may result in
the failure of the Plan, or amounts deferred by or for any Participant under the
Plan, to comply with the requirements of Section 409A of the Code, or any
applicable regulations or guidance promulgated by the Secretary of the Treasury
in connection therewith, the Company shall have authority to take such action to
amend, modify, cancel or terminate the Plan or distribute any or all of the
amounts deferred by or for a Participant, as it deems necessary or advisable,
including without limitation:

(1)           Any amendment or modification of the Plan to conform the Plan to
the requirements of Section 409A of the Code or any regulations or other
guidance thereunder (including, without limitation, any amendment or
modification of the terms of  applicable to any Participant’s Accounts regarding
the timing or form of payment).

(2)           Any cancellation or termination of any unvested interest in a
Participant’s Accounts without any payment to the Participant.

(3)           Any cancellation or termination of any vested interest in any
Participant’s Accounts, with immediate payment to the Participant of the amount
otherwise payable to such Participant.

Any such amendment, modification, cancellation, or termination of the Plan may
adversely affect the rights of a Participant without the Participant’s consent.

(c)           Any Affiliate or other entity adopting this Plan hereby delegates
the authority to amend the Plan to the Company and the EDCP Committee.  If the
Plan is amended after it is adopted by an Affiliate, unless otherwise expressly
provided, it shall be treated as so amended by such Affiliate without the
necessity of any action on the part of the Affiliate.  An Affiliate or other
entity that has adopted this Plan may terminate its future participation in the
Plan at any time.

12.2        Merger or Consolidation of Company.  The Plan shall not be
automatically terminated by the Company’s acquisition by or merger into any
other employer, but the Plan shall be continued after such acquisition or merger
if the successor employer elects and agrees to continue the Plan.  Except as
provided in Section 12.4 (Continuation of Plan following Change

45


--------------------------------------------------------------------------------




 

of Control), all rights to amend, modify, suspend, or terminate the Plan shall
be transferred to the successor employer, effective as of the date of the
merger.

12.3        Termination of Plan or Discontinuance of Contributions.  It is the
expectation of the Company that this Plan and the contributions hereunder shall
be continued indefinitely.  However, continuance of the Plan is not assumed as a
contractual obligation of the Company.  Except as provided in Section 12.4
(Continuation of Plan following a Change of Control), the Company reserves the
right at any time to terminate this Plan or to reduce, temporarily suspend or
discontinue contributions hereunder.  If this Plan is terminated, all Plan
benefits shall be distributed in accordance with Article Eight and the
Separation from Service Elections and the Distribution Year Elections of the
Participants, following the termination of the Plan.

12.4        Continuation of Plan following a Change of Control.  Notwithstanding
any provision of this Plan to the contrary, if a Change of Control occurs
following the Effective Date of this Plan, a successor employer shall have the
power to (a) terminate this Plan, (b) amend Section 13.5 (Funding upon a Change
of Control) of the Plan, or (c) amend any provision of the Plan that affects a
Participant’s entitlement to a distribution from the Plan, only if 80% of the
individuals who are Participants in the Plan, both as of the date of the Change
of Control and as of the date of the adoption of such amendment or termination,
consent to such an amendment or termination.  The provisions of this Section
12.4 shall not limit a successor employer’s authority to take other actions with
respect to the Plan, including the authority to discontinue contributions to the
Plan.

12.5        Limitation of Company’s Liability.  The adoption of this Plan is
strictly a voluntary undertaking on the part of the Company and shall not be
deemed to constitute a contract between the Company and any employee or
Participant or to be consideration for, an inducement to, or a condition of the
employment of any employee.  A Participant, employee, or Beneficiary shall not
have any right to retirement or other benefits except to the extent provided
herein.

12.6        Limitation on Distributions.  To the extent that any payment to be
made to a Participant under this Plan during a taxable year of such
Participant’s Employer, when combined with all other payments received or to be
received during such taxable year of the Participant’s Employer that are subject
to the limitation on deductibility under Section 162(m) of the Code, would
exceed the limitation on deductibility under Section 162(m) of the Code, such
payment under the Plan shall be deferred to such Participant’s Separation from
Service (or, in the case of a Participant who is a Specified Employee, the date
which is six months after the date of such Participant’s Separation from Service
(or, if earlier, the date of such Participant’s death) in accordance with
Section 409A(a)(2)(B)(i) of the Code and the Treasury Regulations thereunder). 
Any payment that is deferred in accordance with this Section 12.6 shall be
credited with hypothetical investment earnings and losses in accordance with
Article Six (Crediting of Contributions and Income).

46


--------------------------------------------------------------------------------




 

ARTICLE THIRTEEN
GENERAL PROVISIONS

13.1        Limitation of Rights.  Neither this Plan, the Trust nor membership
in the Plan shall give any employee or other person any right except to the
extent that the right is specifically fixed under the terms of the Plan.  The
establishment of the Plan shall not be construed to give any individual a right
to be continued in the service of a Employer or as interfering with the right of
a Employer to terminate the service of any individual at any time.

13.2        Construction.  The masculine gender, where appearing in the Plan,
shall include the feminine gender (and vice versa), and the singular shall
include the plural, unless the context clearly indicates to the contrary. 
Headings and subheadings are for the purpose of reference only and are not to be
considered in the construction of this Plan.  If any provision of this Plan is
determined to be for any reason invalid or unenforceable, the remaining
provisions shall continue in full force and effect.  All of the provisions of
this Plan shall be construed and enforced in accordance with ERISA and, to the
extent applicable, the laws of the State of Nevada.

13.3        Status of Participants as Unsecured Creditors.  All benefits under
the Plan shall be the unsecured obligations of the Company and each Employer, as
applicable, and, except for those assets which will be placed in the Trust
established in connection with this Plan, no assets will be placed in trust or
otherwise segregated from the general assets of the Company or each Employer, as
applicable, for the payment of obligations hereunder.  To the extent that any
person acquires a right to receive payments hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company and each
Employer, as applicable.

13.4        Status of Trust Fund.  The Trust Fund is being established to assist
the Company and the Employers in meeting their obligations to the Participants
and to provide the Participants with a measure of protection in certain limited
instances.  In certain circumstances described in the Trust Agreement, the
assets of the Trust Fund may be used for the benefit of the Company’s or an
Affiliate’s creditors and, as a result, the Trust Fund is considered to be part
of the Company’s and Employer’s general assets.  Benefit payments due under this
Plan shall either be paid from the Trust Fund or from the Company’s or
Affiliate’s general assets as directed by the EDCP Committee.  Despite the
establishment of the Trust Fund, it is intended that the Plan be considered to
be “unfunded” for purposes of the ERISA and the Code.

13.5        Funding upon a Change of Control.  Immediately before the occurrence
of a Change of Control, the Company shall determine whether, for any reason, the
assets of the Trust Fund are less than the aggregate Account balances of all
Participants (determined without regard to the vested interest of each
Participant) and transfer an amount equal to the deficiency to the Trustee of
the Trust.  If it is discovered at any time that the amount initially
transferred is less than the total amount called for by the preceding sentence,
the shortfall, including any accrued interest on the shortfall, shall be
transferred to the Trustee immediately upon the discovery of such error.

13.6        Uniform Administration.  Whenever in the administration of the Plan
any action is required by the EDCP Committee, such action shall be uniform in
nature as applied to all

47


--------------------------------------------------------------------------------




 

persons similarly situated, except as otherwise provided to the contrary in this
Plan document or the Trust Agreement.

13.7        Heirs and Successors.  All of the provisions of this Plan shall be
binding upon all persons who shall be entitled to any benefits hereunder, and
their heirs and legal representatives.

13.8        Electronic Administration.  The EDCP Committee shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response or telephonic) by which
Participants may submit participation elections, directions, and forms required
for participation in, and the administration of, this Plan.  If the EDCP
Committee chooses to use these alternative means, any elections, directions or
forms submitted in accordance with the rules and procedures promulgated by the
EDCP Committee will be deemed to satisfy any provision of this Plan calling for
the submission of a written election, direction or form.

*     *     *     *     *

To signify its adoption of this Amendment and Restatement of the Harrah’s
Entertainment, Inc. Executive Supplemental Savings Plan II, the Company has
caused this Plan document to be executed by a duly authorized officer of the
Company on this           day of                                , 2006.

 

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

48


--------------------------------------------------------------------------------


Exhibit A

AMENDMENT AND RESTATEMENT OF
THE HARRAH’S ENTERTAINMENT, INC.
EXECUTIVE SUPPLEMENTAL SAVINGS PLAN II

SPECIAL EFFECTIVE DATES

The following provisions of the Amendment and Restatement of the Plan shall be
effective as of the dates set forth below.

1.             Section 3.1(c)(4) of the Plan shall be effective as of the dates
provided in the First and Second Amendments to the Plan.

2.             Sections 2.5A, 2.5C, 2.11, 2.34, 3.1(e), 3.2(b), 4.2, 4.5, 6.1,
and 8.7 of the Plan shall be effective as of June 13, 2005.

3.             Effective as of June 13, 2005 and prior to the Caesars Plan
Transfer Date, Section 2.5B of the Plan shall read in its entirety as follows:

2.5B       “Caesars Participant” means an Employee who is a “Participant” (as
defined in the Caesar Plan) and who becomes a Participant in accordance with
Section 3.1(e)(1) of the Plan.

4.             Effective as of January 1, 2005 and prior to June 13, 2005,
Section 2.33 of the Plan shall read in its entirety as follows:

2.33        “Participant” means any Employee who has been selected for
participation in the Plan.  The term “Participant” also shall include former
Participants whose benefits under the Plan have not been fully distributed
pursuant to the provisions of the Plan.  The term “Participant” shall also
include, with respect to Transferred Harrah’s ESSP Accounts, a Harrah’s ESSP
Participant.

5.             Effective as of June 13, 2005 and prior to the Caesars Plan
Transfer Date, Section 2.33 of the Plan shall read in its entirety as follows:

2.33        “Participant” means any Employee who has been selected for
participation in the Plan.  The term “Participant” also shall include former
Participants whose benefits under the Plan have not been fully distributed
pursuant to the provisions of the Plan.  The term “Participant” shall also
include:  (a) with respect to Transferred Harrah’s ESSP Accounts, a Harrah’s
ESSP Participant, and (b) a Caesars Participant.

6.             Effective as of June 13, 2005, Section 2.11 of the Plan shall
read in its entirety as follows:

2.11        “Deferral Contribution Account” means the Account maintained to
record the Deferral Contributions made by a Participant pursuant to Section 4.1
(Participant Contributions) (and, in the case of a Caesars Participant, the
deferral contributions made under Sections 4.5(a) and (b) (Ceasars Base
Compensation Deferral


--------------------------------------------------------------------------------




Contributions and Caesars Bonus Deferral Contributions)), as adjusted to reflect
the rate of return on the hypothetical Investment Funds selected by the
Participant in accordance with Section 6.4 (Investment Direction) and other
credits or charges in accordance with this Plan.  A Participant’s Deferral
Contribution Account shall be divided into subaccounts as determined by the EDCP
Committee.

7.             Effective as of June 13, 2005 and prior to the Caesars Plan
Transfer Date, Section 6.4 of the Plan shall read in its entirety as follows:

6.4          Investment Direction.  A Participant shall direct the hypothetical
investment of his Deferral Contribution Account, Matching Contribution Account,
and Discretionary Contribution Account (and, in the case of a Caesars
Participant, his Caesars Company Contribution Account) among the Investment
Funds in the manner (including, but not limited to, writing, electronic,
internet, intranet, voice response or telephonic) established by the EDCP
Committee.  The Participant’s Deferral Contribution Account, Matching
Contribution Account and Discretionary Contribution Account (and Caesars Company
Contribution Account, if any) shall not be invested in the Investment Funds, but
the value of the Participant’s Accounts shall be measured by the performance of
the Investment Funds selected.  Any and all changes to a Participant’s
Investment Fund allocation shall be made in accordance with the uniform
procedures of the EDCP Committee, which shall permit changes in Investment Fund
allocations on a quarterly or more frequent basis.  If a Participant fails to
direct the hypothetical investment of his or her Accounts in the manner
established by the EDCP Committee, the Participant shall be deemed to have
selected the default hypothetical Investment Fund(s) selected by the EDCP
Investment Committee for such purpose, in the discretion of the EDCP Committee
and in accordance with its uniform policies and procedures.

8.             Effective as of the Caesars Plan Transfer Date and prior to July
    , 2006, Section 6.4 of the Plan shall read in its entirety as follows:

6.4          Investment Direction.  A Participant shall direct the hypothetical
investment of his Deferral Contribution Account, Matching Contribution Account,
and Discretionary Contribution Account (and, in the case of a Harrah’s ESSP
Participant, his or her Transferred Harrah’s ESSP Accounts (if any), and, in the
case of a Caesars Participant, his or her Caesars Company Contribution Account
and Transferred Caesars Accounts (if any)) among the Investment Funds in the
manner (including, but not limited to, writing, electronic, internet, intranet,
voice response or telephonic) established by the EDCP Committee.  The
Participant’s Deferral Contribution Account, Matching Contribution Account, and
Discretionary Contribution Account (and Transferred Harrah’s ESSP Accounts (if
any), and Caesars Company Contribution Account and Transferred Caesars Accounts
(if any)) shall not be invested in the Investment Funds, but the value of the
Participant’s Accounts shall be measured by the performance of the Investment
Funds selected.  Any and all changes to a Participant’s Investment Fund
allocation shall be made in accordance with the uniform procedures of the

2


--------------------------------------------------------------------------------




EDCP Committee, which shall permit changes in Investment Fund allocations on a
quarterly or more frequent basis.  If a Participant fails to direct the
hypothetical investment of his or her Accounts in the manner established by the
EDCP Committee, the Participant shall be deemed to have selected the default
hypothetical Investment Fund(s) selected by the EDCP Investment Committee for
such purpose, in the discretion of the EDCP Committee and in accordance with its
uniform policies and procedures.

9.             Effective as of June 13, 2005 and prior to the Caesars Plan
Transfer Date, Section 7.1(d) of the Plan shall read in its entirety as follows:

(d)           Caesars Matching Contributions.  Each Caesars Participant shall
have a vested interest in his or her Caesars Company Contribution Account, which
is determined as follows:

(1)           Vesting Schedule.  A Caesars Participant shall vest in the “Base
Compensation Company Contribution Amount” and the “Bonus Compensation Company
Contribution Amount” (collectively, the “Company Contribution Amount”) that are
credited to the Caesars Participant’s Caesars Company Contribution Account in a
Plan Year (plus investment gains and losses thereon under Article Six), upon
completion of the applicable vesting period for such Caesars Company
Contribution Amount.  The vesting period for the Caesars Participant’s Caesars
Company Contribution Account shall commence with the Plan Year in which the
Company Contribution Amount is credited under Section 4.5(c), with the Caesars
Participant vesting in:  (A) 33 1/3% of the Company Contribution Amount upon
being credited with a “Year of Vesting Service” (as defined in the Caesars Plan)
for the Plan Year for which such Company Contribution Amount is credited, (B) 33
1/3% of the Company Contribution Amount upon being credited with a “Year of
Vesting Service” for the immediately following Plan Year, and (C) 33 1/3% of the
Company Contribution Amount upon being credited with a “Year of Vesting Service”
for the next following Plan Year.

(2)           Accelerated Vesting.  Notwithstanding paragraph (1), a Caesars
Participant’s Caesars Company Contribution Account shall become fully vested
should:  (A) the Caesars Participant die while employed by the Company or an
Affiliate, (B) the Caesars Participant become “Disabled” (as defined in the
Caesars Plan) while employed by the Company or an Affiliate, or (C) there occur
a “Change of Control.”  If a Caesars Participant retires on or after attaining
age 55 and does not become employed by a “Competitor” (as defined in the Caesars
Plan) during the six month period immediately following his or her retirement
(the “Six Month Period”), such Caesars Participant’s Caesars Company
Contribution Account shall become fully vested upon the completion of the Six
Month Period (irrespective of the form of distribution elected by the Caesars
Participant) and such Caesars Participant shall receive or

 

3


--------------------------------------------------------------------------------




commence to receive the distribution of the amount credited to his or her
Caesars Company Contribution Account that becomes vested under this paragraph in
accordance with paragraph (4).

(3)           Forfeiture.

(A)          If a Caesars Participant who is not fully vested in his or her
Caesars Company Contribution Account retires on or after attaining age 55 and
becomes employed by a “Competitor” during the Six Month Period, the portion of
such Caesars Participant’s Caesars Company Contribution Account which is not
vested shall immediately be forever forfeited and the Company and the Affiliates
shall have no obligation to the Caesars Participant (or his or her Beneficiary)
with respect to such forfeited amount.

(B)           Subject to paragraph (2) and subparagraph (A) of this paragraph,
if a Caesars Participant who is not fully vested in his or her Caesars Company
Contribution Account receives or commences to receive the distribution of the
amount credited to his or her Caesars Company Contribution Account, the portion
of such Caesars Participant’s Caesars Company Contribution Account which is not
vested shall immediately be forever forfeited and the Company and the Affiliates
shall have no obligation to the Caesars Participant (or his or her Beneficiary)
with respect to such forfeited amount.

(4)           Special Distribution.  If a Caesars Participant becomes fully
vested in his or her Caesars Company Contribution Account under paragraph (2) on
account of such Caesars Participant’s retirement on or after attaining age 55,
then, notwithstanding Article Eight, such Caesars Participant shall receive or
commence to receive the distribution of the amount credited to his or her
Caesars Company Contribution Account that becomes vested under paragraph (2) as
soon as administratively feasible following the completion of the Six Month
Period which follows such Participant’s retirement, in form of distribution
elected under his or her Separation from Service Election or Distribution Year
Election under Section 3.2(b).

10.           Effective as of June 13, 2005 and prior to the Caesars Plan
Transfer Date, the second sentence of the first paragraph of Section 8.1 of the
Plan shall read as follows:

Such Separation from Service Election or Distribution Year Election shall apply
to the distribution of the subaccounts of such Participant’s Accounts to which
his or her Deferral Contributions, Matching Contributions and Discretionary
Contributions (and, in the case of a Caesars Participant, the deferral
contributions and matching contributions under Section 4.5) for such Deferral
Period are credited.

4


--------------------------------------------------------------------------------




11.           Effective as of June 13, 2005, Section 8.1(a) of the Plan shall
read as follows:

(a)           Subaccounts.  A Participant’s Deferral Contributions for a
Deferral Period (and, in the case of a Caesars Participant, such Caesars
Participant’s deferral contributions under Sections 4.5(a) and (b) for the
Deferral Period) shall be credited to the subaccount for such Deferral Period
under such Participant’s Deferral Contribution Account.  Such Participant’s
Matching Contributions for a Deferral Period (if any) shall be credited to the
subaccount for such Deferral Period under such Participant’s Matching
Contribution Account.  Such Participant’s Discretionary Contributions for a
Deferral Period (if any) shall be credited to the subaccount for such Deferral
Period under such Participant’s Discretionary Contribution Account.  Such
Participant’s Separation from Service Election or Distribution Year Election for
such Deferral Period shall apply to distributions from the subaccounts of such
Participant’s Accounts for such Deferral Period.

12.           Sections 2.5B, 2.33 and 4.7 of the Plan shall be effective as of
the Caesars Plan Transfer Date.

5


--------------------------------------------------------------------------------